UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05447 AMERICAN CENTURY QUANTITATIVE EQUITY FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 06-30 Date of reporting period: 3-31-2012 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings Core Equity Plus Fund March 31, 2012 Core Equity Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value COMMON STOCKS(1) — 128.6% AEROSPACE AND DEFENSE — 2.5% Boeing Co. (The) $ Northrop Grumman Corp. Textron, Inc. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.3% United Parcel Service, Inc., Class B AUTO COMPONENTS — 0.3% Lear Corp. AUTOMOBILES — 0.7% Ford Motor Co. BEVERAGES — 2.5% Boston Beer Co., Inc., Class A(2) Coca-Cola Co. (The) Constellation Brands, Inc., Class A(2) Dr Pepper Snapple Group, Inc. PepsiCo, Inc. BIOTECHNOLOGY — 2.7% Amgen, Inc. Biogen Idec, Inc.(2) Celgene Corp.(2) Gilead Sciences, Inc.(2) Momenta Pharmaceuticals, Inc.(2) United Therapeutics Corp.(2) BUILDING PRODUCTS — 0.1% Masco Corp. CAPITAL MARKETS — 1.9% Affiliated Managers Group, Inc.(2) Investment Technology Group, Inc.(2) Janus Capital Group, Inc. T. Rowe Price Group, Inc. CHEMICALS — 2.6% CF Industries Holdings, Inc. LyondellBasell Industries NV, Class A Monsanto Co. PPG Industries, Inc. COMMERCIAL BANKS — 3.4% Bank of Montreal Core Equity Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value CapitalSource, Inc. $ U.S. Bancorp Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.1% Republic Services, Inc. COMMUNICATIONS EQUIPMENT — 2.1% Cisco Systems, Inc. Motorola Solutions, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 5.4% Apple, Inc.(2) Dell, Inc.(2) EMC Corp.(2) Seagate Technology plc CONSTRUCTION AND ENGINEERING — 1.9% Chicago Bridge & Iron Co. NV New York Shares Granite Construction, Inc. URS Corp. CONSUMER FINANCE — 1.8% American Express Co. Cash America International, Inc. DIVERSIFIED CONSUMER SERVICES — 2.2% Bridgepoint Education, Inc.(2) Coinstar, Inc.(2) ITT Educational Services, Inc.(2) DIVERSIFIED FINANCIAL SERVICES — 5.1% Bank of America Corp. Citigroup, Inc. Interactive Brokers Group, Inc., Class A JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 2.4% AT&T, Inc. Verizon Communications, Inc. Vonage Holdings Corp.(2) Core Equity Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value ELECTRIC UTILITIES — 1.0% American Electric Power Co., Inc. $ Exelon Corp. 1 39 PNM Resources, Inc. ELECTRICAL EQUIPMENT — 1.5% Acuity Brands, Inc. Belden, Inc. Emerson Electric Co. Generac Holdings, Inc.(2) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 2.4% FEI Co.(2) Itron, Inc.(2) Jabil Circuit, Inc. Molex, Inc. Tech Data Corp.(2) ENERGY EQUIPMENT AND SERVICES — 2.1% Diamond Offshore Drilling, Inc. Helix Energy Solutions Group, Inc.(2) National Oilwell Varco, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 1.3% CVS Caremark Corp. SUPERVALU, Inc. Wal-Mart Stores, Inc. FOOD PRODUCTS — 2.9% Archer-Daniels-Midland Co. B&G Foods, Inc. Bunge Ltd. Campbell Soup Co. ConAgra Foods, Inc. Smithfield Foods, Inc.(2) HEALTH CARE EQUIPMENT AND SUPPLIES — 3.0% Covidien plc Hologic, Inc.(2) Medtronic, Inc. St. Jude Medical, Inc. Core Equity Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value HEALTH CARE PROVIDERS AND SERVICES — 2.7% Humana, Inc. $ McKesson Corp. Molina Healthcare, Inc.(2) UnitedHealth Group, Inc. HOTELS, RESTAURANTS AND LEISURE — 3.3% Ameristar Casinos, Inc. Bob Evans Farms, Inc. International Game Technology McDonald's Corp. PF Chang's China Bistro, Inc. Wynn Resorts Ltd. Yum! Brands, Inc. HOUSEHOLD DURABLES — 1.4% Garmin Ltd. Tempur-Pedic International, Inc.(2) HOUSEHOLD PRODUCTS — 1.1% Procter & Gamble Co. (The) Spectrum Brands Holdings, Inc.(2) INDEPENDENT POWER PRODUCERS AND ENERGY TRADERS† TransAlta Corp. INDUSTRIAL CONGLOMERATES — 1.8% 3M Co. General Electric Co. Tyco International Ltd. INSURANCE — 4.7% Allied World Assurance Co. Holdings Ltd. American Financial Group, Inc. Arch Capital Group Ltd.(2) Berkshire Hathaway, Inc., Class B(2) CNA Financial Corp. Loews Corp. Marsh & McLennan Cos., Inc. Principal Financial Group, Inc. Prudential Financial, Inc. INTERNET SOFTWARE AND SERVICES — 2.6% Ancestry.com, Inc.(2) AOL, Inc.(2) Core Equity Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Dice Holdings, Inc.(2) $ Google, Inc. Class A(2) United Online, Inc. IT SERVICES — 5.4% Accenture plc, Class A Alliance Data Systems Corp.(2) CACI International, Inc., Class A(2) Computer Sciences Corp. International Business Machines Corp. Unisys Corp.(2) Visa, Inc., Class A MACHINERY — 2.9% Actuant Corp., Class A AGCO Corp.(2) Cummins, Inc. Parker-Hannifin Corp. Sauer-Danfoss, Inc. MEDIA — 1.9% CBS Corp., Class B Comcast Corp., Class A DISH Network Corp., Class A Time Warner, Inc. Viacom, Inc., Class B Walt Disney Co. (The) METALS AND MINING — 2.2% Coeur d'Alene Mines Corp.(2) Freeport-McMoRan Copper & Gold, Inc. Nevsun Resources Ltd. Pan American Silver Corp. Teck Resources Ltd. MULTI-UTILITIES — 1.3% Ameren Corp. Consolidated Edison, Inc. MULTILINE RETAIL — 1.8% Dillard's, Inc., Class A Macy's, Inc. Saks, Inc.(2) Core Equity Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value OIL, GAS AND CONSUMABLE FUELS — 12.6% Anadarko Petroleum Corp. $ Apache Corp. Chevron Corp. Cloud Peak Energy, Inc.(2) ConocoPhillips CVR Energy, Inc.(2) Energy XXI Bermuda Ltd.(2) Exxon Mobil Corp. Marathon Oil Corp. Marathon Petroleum Corp. Occidental Petroleum Corp. Suncor Energy, Inc. Tesoro Corp.(2) Valero Energy Corp. W&T Offshore, Inc. Western Refining, Inc. PAPER AND FOREST PRODUCTS — 1.1% Domtar Corp. International Paper Co. PERSONAL PRODUCTS — 0.4% Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS — 7.1% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. ViroPharma, Inc.(2) REAL ESTATE INVESTMENT TRUSTS (REITs) — 2.5% Brandywine Realty Trust First Industrial Realty Trust, Inc.(2) LaSalle Hotel Properties Simon Property Group, Inc. Taubman Centers, Inc. ROAD AND RAIL — 0.9% Con-way, Inc. Dollar Thrifty Automotive Group, Inc.(2) Old Dominion Freight Line, Inc.(2) Union Pacific Corp. Core Equity Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 4.1% Applied Materials, Inc. $ GT Advanced Technologies, Inc.(2) Intel Corp. KLA-Tencor Corp. Lam Research Corp.(2) LSI Corp.(2) NVIDIA Corp.(2) SOFTWARE — 5.5% Activision Blizzard, Inc. Cadence Design Systems, Inc.(2) JDA Software Group, Inc.(2) Mentor Graphics Corp.(2) Microsoft Corp. Oracle Corp. Symantec Corp.(2) SPECIALTY RETAIL — 4.0% Best Buy Co., Inc. Foot Locker, Inc. GameStop Corp., Class A Home Depot, Inc. (The) PetSmart, Inc. Select Comfort Corp.(2) TEXTILES, APPAREL AND LUXURY GOODS — 1.0% Crocs, Inc.(2) Iconix Brand Group, Inc.(2) Jones Group, Inc. (The) Liz Claiborne, Inc.(2) TOBACCO — 2.4% Philip Morris International, Inc. Universal Corp. TRADING COMPANIES AND DISTRIBUTORS — 0.3% Beacon Roofing Supply, Inc.(2) WIRELESS TELECOMMUNICATION SERVICES — 0.4% United States Cellular Corp.(2) TOTAL COMMON STOCKS (Cost $101,310,005) Core Equity Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value TEMPORARY CASH INVESTMENTS — 0.3% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 6.125%, 11/15/27, valued at $110,383), in a joint trading account at 0.01%, dated 3/30/12, due 4/2/12 (Delivery value $108,112) $ Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $68,834), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $67,570) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.50%, 5/15/38, valued at $82,868), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $81,084) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $303,899) TOTAL INVESTMENT SECURITIES BEFORE SECURITIES SOLD SHORT — 128.9% (Cost $101,613,904) COMMON STOCKS SOLD SHORT — (29.3)% AEROSPACE AND DEFENSE — (0.4)% AAR Corp. ) ) AIR FREIGHT AND LOGISTICS — (0.6)% Atlas Air Worldwide Holdings, Inc. ) ) BIOTECHNOLOGY — (1.8)% Ariad Pharmaceuticals, Inc. ) ) Dendreon Corp. ) ) Human Genome Sciences, Inc. ) ) Idenix Pharmaceuticals, Inc. ) ) Incyte Corp. Ltd. ) ) Ironwood Pharmaceuticals, Inc. ) ) Savient Pharmaceuticals, Inc. ) ) Theravance, Inc. ) ) ) CAPITAL MARKETS — (1.6)% Apollo Investment Corp. ) ) Ares Capital Corp. ) ) Prospect Capital Corp. ) ) ) COMMERCIAL SERVICES AND SUPPLIES — (0.2)% Interface, Inc. Class A ) ) COMMUNICATIONS EQUIPMENT — (1.3)% InterDigital, Inc. ) ) Loral Space & Communications, Inc. ) ) Viasat, Inc. ) ) ) Core Equity Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value COMPUTERS AND PERIPHERALS — (0.3)% Fusion-io, Inc. ) $ ) CONSTRUCTION AND ENGINEERING — (0.3)% MasTec, Inc. ) ) CONTAINERS AND PACKAGING — (0.1)% Rock-Tenn Co., Class A ) ) ELECTRICAL EQUIPMENT — (0.6)% GrafTech International Ltd. ) ) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — (0.9)% Benchmark Electronics, Inc. ) ) Scansource, Inc. ) ) ) ENERGY EQUIPMENT AND SERVICES — (1.2)% Lufkin Industries, Inc. ) ) McDermott International, Inc. ) ) Noble Corp. ) ) ) FOOD PRODUCTS — (1.2)% Pilgrim's Pride Corp. ) ) Sanderson Farms, Inc. ) ) ) HEALTH CARE EQUIPMENT AND SUPPLIES — (0.9)% DexCom, Inc. ) ) Neogen Corp. ) ) ) HEALTH CARE PROVIDERS AND SERVICES — (1.2)% Catalyst Health Solutions, Inc. ) ) HMS Holdings Corp. ) ) Kindred Healthcare, Inc. ) ) ) HOUSEHOLD DURABLES — (0.9)% NVR, Inc. ) ) Ryland Group, Inc. ) ) ) INSURANCE — (2.4)% American International Group, Inc. ) ) Enstar Group Ltd. ) ) Fairfax Financial Holdings Ltd. ) ) Old Republic International Corp. ) ) OneBeacon Insurance Group Ltd. Class A ) ) Primerica, Inc. ) ) ) Core Equity Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value INTERNET SOFTWARE AND SERVICES — (0.9)% Equinix, Inc. ) $ ) MACHINERY — (0.7)% Chart Industries, Inc. ) ) Westport Innovations, Inc. ) ) ) MEDIA — (0.8)% Imax Corp. ) ) Lions Gate Entertainment Corp. ) ) ) METALS AND MINING — (1.7)% AK Steel Holding Corp. ) ) Molycorp, Inc. ) ) North American Palladium Ltd. ) ) Rubicon Minerals Corp. ) ) Thompson Creek Metals Co., Inc. ) ) ) OIL, GAS AND CONSUMABLE FUELS — (2.2)% Alpha Natural Resources, Inc. ) ) Clean Energy Fuels Corp. ) ) Kodiak Oil & Gas Corp. ) ) Northern Oil and Gas, Inc. ) ) World Fuel Services Corp. ) ) ) PAPER AND FOREST PRODUCTS — (0.1)% Louisiana-Pacific Corp. ) ) PHARMACEUTICALS — (0.8)% Akorn, Inc. ) ) Impax Laboratories, Inc. ) ) VIVUS, Inc. ) ) ) REAL ESTATE MANAGEMENT AND DEVELOPMENT — (0.1)% Brookfield Office Properties, Inc. ) ) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — (1.4)% First Solar, Inc. ) ) International Rectifier Corp. ) ) MEMC Electronic Materials, Inc. ) ) ) SOFTWARE — (0.8)% Concur Technologies, Inc. ) ) Take-Two Interactive Software, Inc. ) ) ) Core Equity Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value SPECIALTY RETAIL — (1.6)% CarMax, Inc. ) $ ) OfficeMax, Inc. ) ) Tiffany & Co. ) ) ) TEXTILES, APPAREL AND LUXURY GOODS — (0.8)% Gildan Activewear, Inc. ) ) Skechers U.S.A., Inc., Class A ) ) Under Armour, Inc., Class A ) ) ) TRADING COMPANIES AND DISTRIBUTORS — (1.5)% Air Lease Corp. ) ) TAL International Group, Inc. ) ) Textainer Group Holdings Ltd. ) ) ) TOTAL COMMON STOCKS SOLD SHORT — (29.3)% (Proceeds $24,330,383) ) OTHER ASSETS AND LIABILITIES — 0.4% TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Securities may be pledged as collateral for securities sold short. At the period end, the value of securities pledged was $25,786,350. Non-income producing. Core Equity Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Core Equity Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks — — Temporary Cash Investments $ — Total Value of Investment Securities $ $ — Securities Sold Short Domestic Common Stocks $ — — Foreign Common Stocks — — Total Value of Securities Sold Short $ — — 3. Federal Tax Information As of March 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ Net tax appreciation (depreciation) on securities sold short $ Net tax appreciation (depreciation) $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Disciplined Growth Plus Fund March 31, 2012 Disciplined Growth Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value COMMON STOCKS(1) — 127.3% AEROSPACE AND DEFENSE — 3.1% Boeing Co. (The) 26 $ L-3 Communications Holdings, Inc. 69 Northrop Grumman Corp. Textron, Inc. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.1% FedEx Corp. United Parcel Service, Inc., Class B AIRLINES — 1.2% Alaska Air Group, Inc.(2) Delta Air Lines, Inc.(2) United Continental Holdings, Inc.(2) AUTO COMPONENTS — 0.3% BorgWarner, Inc.(2) 98 Lear Corp. 39 AUTOMOBILES — 0.1% General Motors Co.(2) 73 BEVERAGES — 3.6% Boston Beer Co., Inc., Class A(2) Coca-Cola Co. (The) Constellation Brands, Inc., Class A(2) Dr Pepper Snapple Group, Inc. Monster Beverage Corp.(2) 54 PepsiCo, Inc. BIOTECHNOLOGY — 3.2% Amgen, Inc. Biogen Idec, Inc.(2) Celgene Corp.(2) Cubist Pharmaceuticals, Inc.(2) Gilead Sciences, Inc.(2) Momenta Pharmaceuticals, Inc.(2) Pharmacyclics, Inc.(2) United Therapeutics Corp.(2) Vertex Pharmaceuticals, Inc.(2) CAPITAL MARKETS — 2.3% Affiliated Managers Group, Inc.(2) Greenhill & Co., Inc. Disciplined Growth Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Janus Capital Group, Inc. $ LPL Investment Holdings, Inc.(2) T. Rowe Price Group, Inc. Waddell & Reed Financial, Inc. CHEMICALS — 3.1% CF Industries Holdings, Inc. E.I. du Pont de Nemours & Co. 77 LyondellBasell Industries NV, Class A Monsanto Co. PPG Industries, Inc. 75 Rockwood Holdings, Inc.(2) COMMERCIAL BANKS — 0.7% Bank of Montreal CapitalSource, Inc. COMMERCIAL SERVICES AND SUPPLIES — 0.5% Portfolio Recovery Associates, Inc.(2) COMMUNICATIONS EQUIPMENT — 3.2% Brocade Communications Systems, Inc.(2) Cisco Systems, Inc. Motorola Solutions, Inc. Plantronics, Inc. Polycom, Inc.(2) QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 9.9% Apple, Inc.(2) EMC Corp.(2) Seagate Technology plc Western Digital Corp.(2) CONSTRUCTION AND ENGINEERING — 1.6% Chicago Bridge & Iron Co. NV New York Shares Granite Construction, Inc. URS Corp. CONSUMER FINANCE — 0.9% American Express Co. Cash America International, Inc. DIVERSIFIED CONSUMER SERVICES — 2.1% Bridgepoint Education, Inc.(2) Coinstar, Inc.(2) Disciplined Growth Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value ITT Educational Services, Inc.(2) $ Weight Watchers International, Inc.(2) DIVERSIFIED FINANCIAL SERVICES — 1.9% Bank of America Corp. CBOE Holdings, Inc. MarketAxess Holdings, Inc. Moody's Corp. ELECTRICAL EQUIPMENT — 1.2% Belden, Inc. Emerson Electric Co. Generac Holdings, Inc.(2) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.2% FEI Co.(2) 42 Itron, Inc.(2) Molex, Inc. Tech Data Corp.(2) ENERGY EQUIPMENT AND SERVICES — 2.0% Halliburton Co. Helix Energy Solutions Group, Inc.(2) Helmerich & Payne, Inc. 78 Hornbeck Offshore Services, Inc.(2) 48 National Oilwell Varco, Inc. 94 Schlumberger Ltd. FOOD AND STAPLES RETAILING — 1.3% Costco Wholesale Corp. 71 CVS Caremark Corp. Kroger Co. (The) Wal-Mart Stores, Inc. FOOD PRODUCTS — 2.8% Archer-Daniels-Midland Co. B&G Foods, Inc. Bunge Ltd. Campbell Soup Co. ConAgra Foods, Inc. Dean Foods Co.(2) Mead Johnson Nutrition Co. Disciplined Growth Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value HEALTH CARE EQUIPMENT AND SUPPLIES — 3.0% Align Technology, Inc.(2) $ Cooper Cos., Inc. (The) Hologic, Inc.(2) Medtronic, Inc. ResMed, Inc.(2) St. Jude Medical, Inc. Thoratec Corp.(2) HEALTH CARE PROVIDERS AND SERVICES — 2.2% Chemed Corp. 32 Humana, Inc. McKesson Corp. Omnicare, Inc. UnitedHealth Group, Inc. HEALTH CARE TECHNOLOGY — 0.3% Allscripts Healthcare Solutions, Inc.(2) Cerner Corp.(2) 23 HOTELS, RESTAURANTS AND LEISURE — 3.9% Bob Evans Farms, Inc. Domino's Pizza, Inc. International Game Technology McDonald's Corp. Penn National Gaming, Inc.(2) Wynn Resorts Ltd. Yum! Brands, Inc. HOUSEHOLD DURABLES — 1.5% Garmin Ltd. Harman International Industries, Inc. Tempur-Pedic International, Inc.(2) HOUSEHOLD PRODUCTS — 0.2% Spectrum Brands Holdings, Inc.(2) INDUSTRIAL CONGLOMERATES — 1.4% 3M Co. Tyco International Ltd. INSURANCE — 2.6% Aflac, Inc. Allied World Assurance Co. Holdings Ltd. American National Insurance Co. 60 Assurant, Inc. Axis Capital Holdings Ltd. 53 Disciplined Growth Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value CNA Financial Corp. 59 $ Marsh & McLennan Cos., Inc. MetLife, Inc. Principal Financial Group, Inc. Validus Holdings Ltd. INTERNET AND CATALOG RETAIL — 1.0% Amazon.com, Inc.(2) 39 priceline.com, Inc.(2) 37 INTERNET SOFTWARE AND SERVICES — 3.0% Ancestry.com, Inc.(2) AOL, Inc.(2) Google, Inc., Class A(2) 88 IAC/InterActiveCorp. VistaPrint NV(2) IT SERVICES — 6.7% Accenture plc, Class A Alliance Data Systems Corp.(2) CACI International, Inc., Class A(2) Gartner, Inc.(2) 42 International Business Machines Corp. Jack Henry & Associates, Inc. MasterCard, Inc., Class A 8 Total System Services, Inc. Unisys Corp.(2) Visa, Inc., Class A LEISURE EQUIPMENT AND PRODUCTS — 0.7% Polaris Industries, Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.6% Agilent Technologies, Inc. MACHINERY — 4.3% Actuant Corp., Class A AGCO Corp.(2) Caterpillar, Inc. Cummins, Inc. Parker-Hannifin Corp. Sauer-Danfoss, Inc. WABCO Holdings, Inc.(2) Wabtec Corp. 61 MEDIA — 2.4% Arbitron, Inc. CBS Corp., Class B Disciplined Growth Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Cinemark Holdings, Inc. $ Discovery Communications, Inc., Class A(2) 76 Regal Entertainment Group Class A Scholastic Corp. Sirius XM Radio, Inc.(2) Time Warner Cable, Inc. 23 METALS AND MINING — 2.3% Coeur d'Alene Mines Corp.(2) Freeport-McMoRan Copper & Gold, Inc. Nevsun Resources Ltd. Pan American Silver Corp. Stillwater Mining Co.(2) Teck Resources Ltd. Yamana Gold, Inc. New York Shares MULTI-UTILITIES — 0.2% Ameren Corp. MULTILINE RETAIL — 1.4% Dillard's, Inc., Class A Macy's, Inc. Saks, Inc.(2) OIL, GAS AND CONSUMABLE FUELS — 9.9% Apache Corp. Chevron Corp. Cloud Peak Energy, Inc.(2) CVR Energy, Inc.(2) Denbury Resources, Inc.(2) Energy XXI Bermuda Ltd.(2) Exxon Mobil Corp. Marathon Oil Corp. Marathon Petroleum Corp. Suncor Energy, Inc. Tesoro Corp.(2) Valero Energy Corp. Western Refining, Inc. PAPER AND FOREST PRODUCTS — 0.4% Buckeye Technologies, Inc. Domtar Corp. PERSONAL PRODUCTS — 1.2% Estee Lauder Cos., Inc. (The), Class A Nu Skin Enterprises, Inc., Class A Disciplined Growth Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value PHARMACEUTICALS — 4.5% Abbott Laboratories $ Bristol-Myers Squibb Co. Eli Lilly & Co. Merck & Co., Inc. Pfizer, Inc. Warner Chilcott plc Class A(2) PROFESSIONAL SERVICES — 1.0% Corporate Executive Board Co. (The) Towers Watson & Co., Class A REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.5% First Industrial Realty Trust, Inc.(2) LaSalle Hotel Properties Simon Property Group, Inc. 16 Taubman Centers, Inc. 56 ROAD AND RAIL — 0.8% Dollar Thrifty Automotive Group, Inc.(2) 59 Old Dominion Freight Line, Inc.(2) Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 4.7% Advanced Micro Devices, Inc.(2) Applied Materials, Inc. Avago Technologies Ltd. Cypress Semiconductor Corp.(2) GT Advanced Technologies, Inc.(2) Intel Corp. KLA-Tencor Corp. LSI Corp.(2) Maxim Integrated Products, Inc. Novellus Systems, Inc.(2) NVIDIA Corp.(2) SOFTWARE — 9.3% Autodesk, Inc.(2) Cadence Design Systems, Inc.(2) Intuit, Inc. JDA Software Group, Inc.(2) Mentor Graphics Corp.(2) Microsoft Corp. Oracle Corp. Symantec Corp.(2) Synopsys, Inc.(2) 59 Disciplined Growth Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value TiVo, Inc.(2) $ VMware, Inc., Class A(2) SPECIALTY RETAIL — 5.1% Advance Auto Parts, Inc. Foot Locker, Inc. GameStop Corp., Class A Home Depot, Inc. (The) O'Reilly Automotive, Inc.(2) PetSmart, Inc. Sally Beauty Holdings, Inc.(2) Select Comfort Corp.(2) Vitamin Shoppe, Inc.(2) TEXTILES, APPAREL AND LUXURY GOODS — 1.7% Coach, Inc. Crocs, Inc.(2) Iconix Brand Group, Inc.(2) THRIFTS AND MORTGAGE FINANCE — 0.6% Ocwen Financial Corp.(2) TOBACCO — 2.5% Lorillard, Inc. 16 Philip Morris International, Inc. WIRELESS TELECOMMUNICATION SERVICES — 0.1% Sprint Nextel Corp.(2) United States Cellular Corp.(2) 78 TOTAL COMMON STOCKS (Cost $4,066,595) TEMPORARY CASH INVESTMENTS — 1.2% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 6.125%, 11/15/27, valued at $15,665), in a joint trading account at 0.01%, dated 3/30/12, due 4/2/12 (Delivery value $15,343) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $9,769), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $9,590) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.50%, 5/15/38, valued at $11,760), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $11,507) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $42,992) Disciplined Growth Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value TOTAL INVESTMENT SECURITIES BEFORE SECURITIES SOLD SHORT — 128.5% (Cost $4,109,587) COMMON STOCKS SOLD SHORT — (28.4)% AIR FREIGHT AND LOGISTICS — (0.6)% Atlas Air Worldwide Holdings, Inc. ) $ ) AUTO COMPONENTS — (0.1)% Federal-Mogul Corp. ) ) Johnson Controls, Inc. ) ) ) BIOTECHNOLOGY — (0.9)% Dendreon Corp. ) ) Human Genome Sciences, Inc. ) ) Incyte Corp. Ltd. ) ) Ironwood Pharmaceuticals, Inc. ) ) Theravance, Inc. ) ) ) BUILDING PRODUCTS — (0.1)% USG Corp. ) ) CAPITAL MARKETS — (1.9)% Apollo Investment Corp. ) ) Ares Capital Corp. ) ) Prospect Capital Corp. ) ) ) COMMERCIAL BANKS — (0.7)% Iberiabank Corp. ) ) Texas Capital Bancshares, Inc. ) ) ) COMMERCIAL SERVICES AND SUPPLIES — (0.3)% Interface, Inc., Class A ) ) COMMUNICATIONS EQUIPMENT — (1.9)% InterDigital, Inc. ) ) Loral Space & Communications, Inc. ) ) Viasat, Inc. ) ) ) CONSTRUCTION AND ENGINEERING — (0.3)% MasTec, Inc. ) ) ELECTRICAL EQUIPMENT — (0.9)% General Cable Corp. ) ) GrafTech International Ltd. ) ) ) Disciplined Growth Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — (1.6)% Arrow Electronics, Inc. ) $ ) AVX Corp. ) ) Benchmark Electronics, Inc. ) ) Scansource, Inc. ) ) ) ENERGY EQUIPMENT AND SERVICES — (0.8)% Atwood Oceanics, Inc. ) ) McDermott International, Inc. ) ) Noble Corp. ) ) SEACOR Holdings, Inc. ) ) ) FOOD AND STAPLES RETAILING — (0.1)% United Natural Foods, Inc. ) ) FOOD PRODUCTS — (1.3)% Pilgrim's Pride Corp. ) ) Sanderson Farms, Inc. ) ) ) GAS UTILITIES — (0.4)% South Jersey Industries, Inc. ) ) HOUSEHOLD DURABLES — (1.1)% KB Home ) ) Lennar Corp. Class A ) ) M.D.C. Holdings, Inc. ) ) NVR, Inc. ) ) ) INSURANCE — (2.9)% American International Group, Inc. ) ) Enstar Group Ltd. ) ) Fairfax Financial Holdings Ltd. ) ) MBIA, Inc. ) ) Old Republic International Corp. ) ) OneBeacon Insurance Group Ltd., Class A ) ) ) IT SERVICES — (0.3)% Wright Express Corp. ) ) MACHINERY — (0.6)% Westport Innovations, Inc. ) ) MEDIA — (0.7)% Imax Corp. ) ) Lions Gate Entertainment Corp. ) ) ) Disciplined Growth Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value METALS AND MINING — (1.4)% AK Steel Holding Corp. ) $ ) Allied Nevada Gold Corp. ) ) Ivanhoe Mines Ltd. ) ) Northern Dynasty Minerals Ltd. ) ) Rubicon Minerals Corp. ) ) Silver Standard Resources, Inc. ) ) Thompson Creek Metals Co., Inc. ) ) ) OIL, GAS AND CONSUMABLE FUELS — (2.2)% Alpha Natural Resources, Inc. ) ) Clean Energy Fuels Corp. ) ) Kodiak Oil & Gas Corp. ) ) Quicksilver Resources, Inc. ) ) Teekay Corp. ) ) World Fuel Services Corp. ) ) ) PAPER AND FOREST PRODUCTS — (0.6)% Louisiana-Pacific Corp. ) ) PHARMACEUTICALS — (0.6)% Impax Laboratories, Inc. ) ) REAL ESTATE MANAGEMENT AND DEVELOPMENT — (0.7)% Brookfield Office Properties, Inc. ) ) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — (1.5)% First Solar, Inc. ) ) International Rectifier Corp. ) ) MEMC Electronic Materials, Inc. ) ) TriQuint Semiconductor, Inc. ) ) ) SOFTWARE — (0.7)% Concur Technologies, Inc. ) ) Take-Two Interactive Software, Inc. ) ) ) SPECIALTY RETAIL — (0.9)% CarMax, Inc. ) ) Penske Automotive Group, Inc. ) ) Tiffany & Co. ) ) ) TEXTILES, APPAREL AND LUXURY GOODS — (1.1)% Deckers Outdoor Corp. ) ) Gildan Activewear, Inc. ) ) Disciplined Growth Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Under Armour, Inc., Class A ) $ ) ) THRIFTS AND MORTGAGE FINANCE — (0.3)% MGIC Investment Corp. ) ) TRADING COMPANIES AND DISTRIBUTORS — (0.7)% Textainer Group Holdings Ltd. ) ) Watsco, Inc. ) ) ) WIRELESS TELECOMMUNICATION SERVICES — (0.2)% Clearwire Corp. Class A ) ) TOTAL COMMON STOCKS SOLD SHORT — (28.4)% (Proceeds $968,796) ) OTHER ASSETS AND LIABILITIES — (0.1)% ) TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments CBOE - Chicago Board Options Exchange Securities may be pledged as collateral for securities sold short. At the period end, the value of securities pledged was $1,002,046. Non-income producing. Disciplined Growth Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Disciplined Growth Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks — — Temporary Cash Investments $ — Total Value of Investment Securities $ $ — Securities Sold Short Domestic Common Stocks $ — — Foreign Common Stocks — — Total Value of Securities Sold Short $ — — 3. Federal Tax Information As of March 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ Net tax appreciation (depreciation) on securities sold short $ Net tax appreciation (depreciation) $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Disciplined Growth Fund March 31, 2012 Disciplined Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 97.6% AEROSPACE AND DEFENSE — 3.1% Boeing Co. (The) 81 $ L-3 Communications Holdings, Inc. Northrop Grumman Corp. Textron, Inc. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 0.6% FedEx Corp. United Parcel Service, Inc., Class B AIRLINES — 1.2% Alaska Air Group, Inc.(1) Delta Air Lines, Inc.(1) BEVERAGES — 2.5% Coca-Cola Co. (The) Constellation Brands, Inc., Class A(1) PepsiCo, Inc. BIOTECHNOLOGY — 3.7% Amgen, Inc. Biogen Idec, Inc.(1) Celgene Corp.(1) Gilead Sciences, Inc.(1) United Therapeutics Corp.(1) CHEMICALS — 3.2% CF Industries Holdings, Inc. LyondellBasell Industries NV, Class A Monsanto Co. PPG Industries, Inc. COMMERCIAL BANKS — 0.5% Bank of Montreal COMMUNICATIONS EQUIPMENT — 1.6% Brocade Communications Systems, Inc.(1) Cisco Systems, Inc. Motorola Solutions, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 10.0% Apple, Inc.(1) Disciplined Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value EMC Corp.(1) $ Seagate Technology plc CONSTRUCTION AND ENGINEERING — 0.6% Chicago Bridge & Iron Co. NV New York Shares DIVERSIFIED CONSUMER SERVICES — 2.1% Apollo Group, Inc., Class A(1) Coinstar, Inc.(1) ITT Educational Services, Inc.(1) Weight Watchers International, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 0.4% CBOE Holdings, Inc. Interactive Brokers Group, Inc., Class A DIVERSIFIED TELECOMMUNICATION SERVICES — 0.2% Verizon Communications, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.5% Jabil Circuit, Inc. Molex, Inc. ENERGY EQUIPMENT AND SERVICES — 1.3% Helix Energy Solutions Group, Inc.(1) Schlumberger Ltd. FOOD AND STAPLES RETAILING — 1.3% CVS Caremark Corp. Kroger Co. (The) Wal-Mart Stores, Inc. FOOD PRODUCTS — 1.3% Archer-Daniels-Midland Co. Bunge Ltd. Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT AND SUPPLIES — 1.2% Medtronic, Inc. ResMed, Inc.(1) St. Jude Medical, Inc. Thoratec Corp.(1) Disciplined Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value HEALTH CARE PROVIDERS AND SERVICES — 1.8% Humana, Inc. $ McKesson Corp. Omnicare, Inc. UnitedHealth Group, Inc. HOTELS, RESTAURANTS AND LEISURE — 4.1% Domino's Pizza, Inc. International Game Technology McDonald's Corp. Penn National Gaming, Inc.(1) Wynn Resorts Ltd. Yum! Brands, Inc. HOUSEHOLD DURABLES — 1.6% Garmin Ltd. Harman International Industries, Inc. Tempur-Pedic International, Inc.(1) INDUSTRIAL CONGLOMERATES — 1.1% 3M Co. INSURANCE — 1.5% Aflac, Inc. Assurant, Inc. Marsh & McLennan Cos., Inc. Principal Financial Group, Inc. Prudential Financial, Inc. INTERNET AND CATALOG RETAIL — 1.0% Amazon.com, Inc.(1) priceline.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 1.5% Google, Inc., Class A(1) IT SERVICES — 6.1% Accenture plc, Class A International Business Machines Corp. MasterCard, Inc., Class A SAIC, Inc.(1) Total System Services, Inc. Visa, Inc., Class A LEISURE EQUIPMENT AND PRODUCTS — 0.8% Polaris Industries, Inc. Disciplined Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value LIFE SCIENCES TOOLS AND SERVICES — 0.8% Agilent Technologies, Inc. $ MACHINERY — 3.0% AGCO Corp.(1) Caterpillar, Inc. Cummins, Inc. Parker-Hannifin Corp. Sauer-Danfoss, Inc. MEDIA — 0.5% CBS Corp., Class B METALS AND MINING — 0.4% Coeur d'Alene Mines Corp.(1) MULTILINE RETAIL — 1.4% Dillard's, Inc., Class A Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 9.3% Apache Corp. Chevron Corp. ConocoPhillips Energy XXI Bermuda Ltd.(1) Exxon Mobil Corp. HollyFrontier Corp. Marathon Oil Corp. Marathon Petroleum Corp. Suncor Energy, Inc. Tesoro Corp.(1) Valero Energy Corp. PERSONAL PRODUCTS — 0.3% Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS — 4.6% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Merck & Co., Inc. Pfizer, Inc. Warner Chilcott plc Class A(1) PROFESSIONAL SERVICES — 0.6% Towers Watson & Co., Class A ROAD AND RAIL — 0.2% Union Pacific Corp. Disciplined Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 4.1% Avago Technologies Ltd. $ Intel Corp. KLA-Tencor Corp. Lam Research Corp.(1) LSI Corp.(1) Maxim Integrated Products, Inc. NVIDIA Corp.(1) SOFTWARE — 9.6% Autodesk, Inc.(1) Cadence Design Systems, Inc.(1) Cerner Corp.(1) Intuit, Inc. Microsoft Corp. Oracle Corp. Symantec Corp.(1) Synopsys, Inc.(1) VMware, Inc., Class A(1) SPECIALTY RETAIL — 4.1% Advance Auto Parts, Inc. Best Buy Co., Inc. Foot Locker, Inc. Home Depot, Inc. (The) O'Reilly Automotive, Inc.(1) PetSmart, Inc. Sally Beauty Holdings, Inc.(1) TEXTILES, APPAREL AND LUXURY GOODS — 0.8% Coach, Inc. TOBACCO — 3.1% Lorillard, Inc. Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $59,594,706) TEMPORARY CASH INVESTMENTS — 1.7% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 6.125%, 11/15/27, valued at $458,449), in a joint trading account at 0.01%, dated 3/30/12, due 4/2/12 (Delivery value $449,015) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $285,885), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $280,636) Disciplined Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.50%, 5/15/38, valued at $344,170), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $336,762) $ SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,256,832) TOTAL INVESTMENT SECURITIES — 99.3% (Cost $60,851,538) OTHER ASSETS AND LIABILITIES — 0.7% TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments CBOE - Chicago Board of Options Exchange Non-income producing. Disciplined Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Disciplined Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks — — Temporary Cash Investments $ — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of March 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Equity Growth Fund March 31, 2012 Equity Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 99.1% AEROSPACE AND DEFENSE — 2.0% Northrop Grumman Corp. $ United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.4% FedEx Corp. United Parcel Service, Inc., Class B AUTOMOBILES — 0.6% Ford Motor Co. BEVERAGES — 2.3% Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Constellation Brands, Inc., Class A(1) Dr Pepper Snapple Group, Inc. PepsiCo, Inc. BIOTECHNOLOGY — 2.1% Amgen, Inc. Biogen Idec, Inc.(1) United Therapeutics Corp.(1) CHEMICALS — 2.7% CF Industries Holdings, Inc. LyondellBasell Industries NV, Class A Monsanto Co. PPG Industries, Inc. COMMERCIAL BANKS — 3.1% Bank of Montreal U.S. Bancorp Wells Fargo & Co. COMMUNICATIONS EQUIPMENT — 1.3% Cisco Systems, Inc. Motorola Solutions, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 6.0% Apple, Inc.(1) Dell, Inc.(1) Seagate Technology plc Equity Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Western Digital Corp.(1) $ CONSTRUCTION AND ENGINEERING — 1.0% Chicago Bridge & Iron Co. NV New York Shares KBR, Inc. URS Corp. CONSUMER FINANCE — 1.6% American Express Co. Cash America International, Inc. DIVERSIFIED CONSUMER SERVICES — 1.2% Coinstar, Inc.(1) ITT Educational Services, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 3.2% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 2.3% AT&T, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 0.4% American Electric Power Co., Inc. Portland General Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.6% Jabil Circuit, Inc. Tech Data Corp.(1) ENERGY EQUIPMENT AND SERVICES — 1.0% Helix Energy Solutions Group, Inc.(1) National Oilwell Varco, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 0.2% SUPERVALU, Inc. Equity Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Wal-Mart Stores, Inc. $ FOOD PRODUCTS — 3.2% Archer-Daniels-Midland Co. Bunge Ltd. Campbell Soup Co. ConAgra Foods, Inc. Tyson Foods, Inc., Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 1.0% Covidien plc Medtronic, Inc. St. Jude Medical, Inc. HEALTH CARE PROVIDERS AND SERVICES — 2.6% Humana, Inc. McKesson Corp. UnitedHealth Group, Inc. HOTELS, RESTAURANTS AND LEISURE — 1.4% Brinker International, Inc. International Game Technology McDonald's Corp. Yum! Brands, Inc. HOUSEHOLD DURABLES — 0.7% Garmin Ltd. Tempur-Pedic International, Inc.(1) HOUSEHOLD PRODUCTS — 0.8% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 1.1% 3M Co. General Electric Co. Tyco International Ltd. INSURANCE — 4.7% ACE Ltd. Aflac, Inc. Allied World Assurance Co. Holdings AG American Financial Group, Inc. Assurant, Inc. Berkshire Hathaway, Inc., Class B(1) Loews Corp. Principal Financial Group, Inc. Equity Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Prudential Financial, Inc. $ INTERNET AND CATALOG RETAIL — 0.2% priceline.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 1.6% Ancestry.com, Inc.(1) eBay, Inc.(1) Google, Inc., Class A(1) IAC/InterActiveCorp IT SERVICES — 5.4% Accenture plc, Class A Alliance Data Systems Corp.(1) CACI International, Inc., Class A(1) Computer Sciences Corp. International Business Machines Corp. Visa, Inc., Class A LEISURE EQUIPMENT AND PRODUCTS — 0.1% Polaris Industries, Inc. MACHINERY — 2.1% Actuant Corp., Class A AGCO Corp.(1) Cummins, Inc. Parker-Hannifin Corp. Sauer-Danfoss, Inc. MEDIA — 2.8% CBS Corp., Class B DISH Network Corp., Class A Time Warner, Inc. Viacom, Inc., Class B Walt Disney Co. (The) METALS AND MINING — 1.5% Coeur d'Alene Mines Corp.(1) Freeport-McMoRan Copper & Gold, Inc. Teck Resources Ltd. MULTI-UTILITIES — 1.9% Ameren Corp. Consolidated Edison, Inc. Public Service Enterprise Group, Inc. Equity Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value MULTILINE RETAIL — 1.7% Dillard's, Inc., Class A $ Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 10.9% Apache Corp. Chevron Corp. ConocoPhillips Energy XXI Bermuda Ltd.(1) Exxon Mobil Corp. Marathon Oil Corp. Marathon Petroleum Corp. Suncor Energy, Inc. Tesoro Corp.(1) Valero Energy Corp. W&T Offshore, Inc. PAPER AND FOREST PRODUCTS — 0.6% Domtar Corp. PERSONAL PRODUCTS — 0.3% Estee Lauder Cos., Inc. (The), Class A Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS — 7.0% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.9% Simon Property Group, Inc. ROAD AND RAIL — 1.0% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.9% Applied Materials, Inc. Intel Corp. KLA-Tencor Corp. SOFTWARE — 4.6% Activision Blizzard, Inc. CA, Inc. Cadence Design Systems, Inc.(1) Equity Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Intuit, Inc. $ Microsoft Corp. Oracle Corp. Symantec Corp.(1) SPECIALTY RETAIL — 3.3% Best Buy Co., Inc. Foot Locker, Inc. GameStop Corp., Class A Home Depot, Inc. (The) PetSmart, Inc. TOBACCO — 1.8% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $1,655,313,364) TEMPORARY CASH INVESTMENTS — 1.0% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 6.125%, 11/15/27, valued at $8,238,972), in a joint trading account at 0.01%, dated 3/30/12, due 4/2/12 (Delivery value $8,069,446) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $5,137,752), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $5,043,412) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.50%, 5/15/38, valued at $6,185,225), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $6,052,094) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $22,592,803) TOTAL INVESTMENT SECURITIES — 100.1% (Cost $1,677,906,167) OTHER ASSETS AND LIABILITIES — (0.1)% ) TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments Non-income producing. Equity Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks — — Temporary Cash Investments $ — Total Value of Investment Securities $ $ — Equity Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) 3. Federal Tax Information As of March 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Equity Market Neutral Fund March 31, 2012 Equity Market Neutral - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value COMMON STOCKS(1) — 95.7% AEROSPACE AND DEFENSE — 1.3% Northrop Grumman Corp. $ Orbital Sciences Corp.(2) Textron, Inc. AUTO COMPONENTS — 0.5% Dana Holding Corp. Lear Corp. BEVERAGES — 1.1% Boston Beer Co., Inc., Class A(2) Constellation Brands, Inc., Class A(2) Dr Pepper Snapple Group, Inc. BIOTECHNOLOGY — 1.7% Amgen, Inc. Biogen Idec, Inc.(2) Celgene Corp.(2) Cubist Pharmaceuticals, Inc.(2) Momenta Pharmaceuticals, Inc.(2) Pharmacyclics, Inc.(2) United Therapeutics Corp.(2) BUILDING PRODUCTS — 0.7% Masco Corp. CAPITAL MARKETS — 2.3% Affiliated Managers Group, Inc.(2) BlackRock, Inc. Investment Technology Group, Inc.(2) Janus Capital Group, Inc. Legg Mason, Inc. CHEMICALS — 3.2% CF Industries Holdings, Inc. Georgia Gulf Corp.(2) Kronos Worldwide, Inc. Methanex Corp. Monsanto Co. PPG Industries, Inc. Rockwood Holdings, Inc.(2) COMMERCIAL BANKS — 0.9% CapitalSource, Inc. PacWest Bancorp. Equity Market Neutral - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Sterling Financial Corp.(2) $ Zions BanCorp. COMMERCIAL SERVICES AND SUPPLIES — 1.3% Corrections Corp. of America(2) HNI Corp. Portfolio Recovery Associates, Inc.(2) COMMUNICATIONS EQUIPMENT — 1.7% Arris Group, Inc.(2) Brocade Communications Systems, Inc.(2) Motorola Solutions, Inc. Plantronics, Inc. Polycom, Inc.(2) COMPUTERS AND PERIPHERALS — 1.4% Lexmark International, Inc., Class A Seagate Technology plc Western Digital Corp.(2) CONSTRUCTION AND ENGINEERING — 2.0% Chicago Bridge & Iron Co. NV New York Shares EMCOR Group, Inc. Fluor Corp. Granite Construction, Inc. URS Corp. CONSUMER FINANCE — 0.6% Cash America International, Inc. CONTAINERS AND PACKAGING — 0.9% Graphic Packaging Holding Co.(2) Owens-Illinois, Inc.(2) DIVERSIFIED CONSUMER SERVICES — 2.7% Apollo Group, Inc., Class A(2) Bridgepoint Education, Inc.(2) Coinstar, Inc.(2) ITT Educational Services, Inc.(2) Regis Corp. Weight Watchers International, Inc.(2) DIVERSIFIED FINANCIAL SERVICES — 1.9% Bank of America Corp. Interactive Brokers Group, Inc., Class A Moody's Corp. Equity Market Neutral - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value NASDAQ OMX Group, Inc. (The)(2) $ DIVERSIFIED TELECOMMUNICATION SERVICES — 0.4% Vonage Holdings Corp.(2) ELECTRIC UTILITIES — 0.2% El Paso Electric Co. PNM Resources, Inc. ELECTRICAL EQUIPMENT — 1.7% Acuity Brands, Inc. Belden, Inc. Brady Corp., Class A Generac Holdings, Inc.(2) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 2.9% FEI Co.(2) Itron, Inc.(2) Jabil Circuit, Inc. Molex, Inc. Tech Data Corp.(2) Vishay Intertechnology, Inc.(2) ENERGY EQUIPMENT AND SERVICES — 2.8% Diamond Offshore Drilling, Inc. Exterran Holdings, Inc.(2) Gulfmark Offshore, Inc. Class A(2) Helix Energy Solutions Group, Inc.(2) Helmerich & Payne, Inc. National Oilwell Varco, Inc. FOOD AND STAPLES RETAILING — 1.0% Rite Aid Corp.(2) SUPERVALU, Inc. FOOD PRODUCTS — 1.2% Bunge Ltd. Smithfield Foods, Inc.(2) Tyson Foods, Inc., Class A GAS UTILITIES — 0.1% Northwest Natural Gas Co. Equity Market Neutral - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value HEALTH CARE EQUIPMENT AND SUPPLIES — 2.4% Align Technology, Inc.(2) $ Boston Scientific Corp.(2) Cooper Cos., Inc. (The) Hill-Rom Holdings, Inc. Hologic, Inc.(2) HEALTH CARE PROVIDERS AND SERVICES — 2.2% Humana, Inc. McKesson Corp. Molina Healthcare, Inc.(2) Omnicare, Inc. WellCare Health Plans, Inc.(2) HOTELS, RESTAURANTS AND LEISURE — 2.4% Ameristar Casinos, Inc. Bob Evans Farms, Inc. Penn National Gaming, Inc.(2) PF Chang's China Bistro, Inc. Wendy's Co. (The) HOUSEHOLD DURABLES — 2.0% Garmin Ltd. Harman International Industries, Inc. Tempur-Pedic International, Inc.(2) HOUSEHOLD PRODUCTS — 0.6% Spectrum Brands Holdings, Inc.(2) INDEPENDENT POWER PRODUCERS AND ENERGY TRADERS — 0.4% AES Corp. (The)(2) GenOn Energy, Inc.(2) TransAlta Corp. INDUSTRIAL CONGLOMERATES — 0.4% Tyco International Ltd. INSURANCE — 5.5% Allied World Assurance Co. Holdings AG American Financial Group, Inc. American National Insurance Co. Arch Capital Group Ltd.(2) Assurant, Inc. Assured Guaranty Ltd. CNA Financial Corp. Loews Corp. Principal Financial Group, Inc. Equity Market Neutral - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value ProAssurance Corp. $ Prudential Financial, Inc. Validus Holdings Ltd. INTERNET SOFTWARE AND SERVICES — 2.5% Ancestry.com, Inc.(2) AOL, Inc.(2) Dice Holdings, Inc.(2) United Online, Inc. VistaPrint NV(2) IT SERVICES — 2.4% Acxiom Corp.(2) Alliance Data Systems Corp.(2) CACI International, Inc., Class A(2) Computer Sciences Corp. Gartner, Inc.(2) Total System Services, Inc. Unisys Corp.(2) LEISURE EQUIPMENT AND PRODUCTS — 0.5% Polaris Industries, Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.2% Charles River Laboratories International, Inc.(2) MACHINERY — 3.5% Actuant Corp., Class A AGCO Corp.(2) Briggs & Stratton Corp. Cummins, Inc. Gardner Denver, Inc. Oshkosh Corp.(2) Parker-Hannifin Corp. Robbins & Myers, Inc. Sauer-Danfoss, Inc. Wabtec Corp. MEDIA — 2.4% CBS Corp., Class B Gannett Co., Inc. Regal Entertainment Group Class A Scholastic Corp. Scripps Networks Interactive, Inc. Class A Sirius XM Radio, Inc.(2) Time Warner, Inc. Viacom, Inc., Class B Equity Market Neutral - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value METALS AND MINING — 3.1% Coeur d'Alene Mines Corp.(2) $ Freeport-McMoRan Copper & Gold, Inc. Nevsun Resources Ltd. Noranda Aluminum Holding Corp. Pan American Silver Corp. NASDAQ Shares Steel Dynamics, Inc. Stillwater Mining Co.(2) Teck Resources Ltd. MULTI-UTILITIES — 0.5% Ameren Corp. MULTILINE RETAIL — 1.9% Dillard's, Inc., Class A Macy's, Inc. Saks, Inc.(2) OIL, GAS AND CONSUMABLE FUELS — 5.5% Chevron Corp. Cloud Peak Energy, Inc.(2) ConocoPhillips Energy XXI Bermuda Ltd.(2) Exxon Mobil Corp. Marathon Oil Corp. Marathon Petroleum Corp. Suncor Energy, Inc. Tesoro Corp.(2) Valero Energy Corp. W&T Offshore, Inc. Western Refining, Inc. PAPER AND FOREST PRODUCTS — 1.5% Buckeye Technologies, Inc. Domtar Corp. International Paper Co. PERSONAL PRODUCTS — 0.4% Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS — 1.4% Eli Lilly & Co. Pfizer, Inc. ViroPharma, Inc.(2) Warner Chilcott plc Class A(2) PROFESSIONAL SERVICES — 0.5% Towers Watson & Co., Class A Equity Market Neutral - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value REAL ESTATE INVESTMENT TRUSTS (REITs) — 3.1% Brandywine Realty Trust $ CBL & Associates Properties, Inc. First Industrial Realty Trust, Inc.(2) LaSalle Hotel Properties Mack-Cali Realty Corp. Taubman Centers, Inc. ROAD AND RAIL — 1.8% Con-way, Inc. Dollar Thrifty Automotive Group, Inc.(2) Landstar System, Inc. Old Dominion Freight Line, Inc.(2) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.8% Cypress Semiconductor Corp.(2) GT Advanced Technologies, Inc.(2) KLA-Tencor Corp. Lam Research Corp.(2) LSI Corp.(2) NVIDIA Corp.(2) Teradyne, Inc.(2) SOFTWARE — 4.1% Activision Blizzard, Inc. Cadence Design Systems, Inc.(2) Fair Isaac Corp. JDA Software Group, Inc.(2) Mentor Graphics Corp.(2) Symantec Corp.(2) Synopsys, Inc.(2) TiVo, Inc.(2) SPECIALTY RETAIL — 3.2% Best Buy Co., Inc. Foot Locker, Inc. GameStop Corp., Class A Home Depot, Inc. (The) PetSmart, Inc. Pier 1 Imports, Inc.(2) Select Comfort Corp.(2) TEXTILES, APPAREL AND LUXURY GOODS — 2.0% Crocs, Inc.(2) Iconix Brand Group, Inc.(2) Jones Group, Inc. (The) Equity Market Neutral - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Liz Claiborne, Inc.(2) $ TOBACCO — 0.1% Philip Morris International, Inc. TRADING COMPANIES AND DISTRIBUTORS — 0.8% Beacon Roofing Supply, Inc.(2) W.W. Grainger, Inc. WIRELESS TELECOMMUNICATION SERVICES — 1.1% Sprint Nextel Corp.(2) United States Cellular Corp.(2) TOTAL COMMON STOCKS (Cost $59,263,812) TEMPORARY CASH INVESTMENTS — 3.2% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 6.125%, 11/15/27, valued at $833,461), in a joint trading account at 0.01%, dated 3/30/12, due 4/2/12 (Delivery value $816,312) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $519,739), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $510,196) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.50%, 5/15/38, valued at $625,702), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $612,235) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,289,213) TOTAL INVESTMENT SECURITIES BEFORE SECURITIES SOLD SHORT — 98.9% (Cost $61,553,025) COMMON STOCKS SOLD SHORT — (95.3)% AEROSPACE AND DEFENSE — (2.2)% AAR Corp. ) ) CAE, Inc. ) ) DigitalGlobe, Inc. ) ) Precision Castparts Corp. ) ) Spirit Aerosystems Holdings, Inc. Class A ) ) ) AIR FREIGHT AND LOGISTICS — (0.6)% Atlas Air Worldwide Holdings, Inc. ) ) Equity Market Neutral - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value AIRLINES — (0.6)% Copa Holdings SA, Class A ) $ ) AUTO COMPONENTS — (1.7)% Cooper Tire & Rubber Co. ) ) Johnson Controls, Inc. ) ) Visteon Corp. ) ) ) BEVERAGES — (0.1)% Coca-Cola Co. (The) ) ) BIOTECHNOLOGY — (2.7)% Ariad Pharmaceuticals, Inc. ) ) BioMarin Pharmaceutical, Inc. ) ) Dendreon Corp. ) ) Halozyme Therapeutics, Inc. ) ) Human Genome Sciences, Inc. ) ) Idenix Pharmaceuticals, Inc. ) ) Incyte Corp. Ltd. ) ) Ironwood Pharmaceuticals, Inc. ) ) Medivation, Inc. ) ) Regeneron Pharmaceuticals, Inc. ) ) Savient Pharmaceuticals, Inc. ) ) Theravance, Inc. ) ) ) BUILDING PRODUCTS — (0.6)% Armstrong World Industries, Inc. ) ) CAPITAL MARKETS — (3.1)% Apollo Investment Corp. ) ) Ares Capital Corp. ) ) Goldman Sachs Group, Inc. (The) ) ) Jefferies Group, Inc. ) ) Knight Capital Group, Inc. Class A ) ) Prospect Capital Corp. ) ) State Street Corp. ) ) Teton Advisors, Inc., Class B ) (8 ) ) CHEMICALS — (3.0)% Agrium, Inc. ) ) Ashland, Inc. ) ) Cabot Corp. ) ) Ecolab, Inc. ) ) Intrepid Potash, Inc. ) ) Olin Corp. ) ) Praxair, Inc. ) ) ) COMMERCIAL BANKS — (0.9)% Iberiabank Corp. ) ) Equity Market Neutral - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Texas Capital Bancshares, Inc. ) $ ) ) COMMERCIAL SERVICES AND SUPPLIES — (1.4)% Geo Group, Inc. (The) ) ) Interface, Inc. Class A ) ) NL Industries, Inc. ) ) Ritchie Bros Auctioneers, Inc. ) ) ) COMMUNICATIONS EQUIPMENT — (3.2)% Acme Packet, Inc. ) ) Aruba Networks, Inc. ) ) InterDigital, Inc. ) ) Juniper Networks, Inc. ) ) Loral Space & Communications, Inc. ) ) Viasat, Inc. ) ) ) CONSTRUCTION AND ENGINEERING — (0.5)% MasTec, Inc. ) ) CONSUMER FINANCE — (0.2)% Capital One Financial Corp. ) ) CONTAINERS AND PACKAGING — (1.1)% Rock-Tenn Co., Class A ) ) Sonoco Products Co. ) ) ) DIVERSIFIED CONSUMER SERVICES — (0.5)% Grand Canyon Education, Inc. ) ) K12, Inc. ) ) ) DIVERSIFIED TELECOMMUNICATION SERVICES — (0.6)% BCE, Inc. ) ) CenturyLink, Inc. ) ) Windstream Corp. ) ) ) ELECTRIC UTILITIES — (0.5)% PPL Corp. ) ) ELECTRICAL EQUIPMENT — (1.6)% General Cable Corp. ) ) GrafTech International Ltd. ) ) II-VI, Inc. ) ) ) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — (3.1)% Arrow Electronics, Inc. ) ) Equity Market Neutral - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Benchmark Electronics, Inc. ) $ ) Corning, Inc. ) ) IPG Photonics Corp. ) ) National Instruments Corp. ) ) Scansource, Inc. ) ) Universal Display Corp. ) ) ) ENERGY EQUIPMENT AND SERVICES — (3.3)% Atwood Oceanics, Inc. ) ) Key Energy Services, Inc. ) ) Lufkin Industries, Inc. ) ) McDermott International, Inc. ) ) Noble Corp. ) ) Rowan Cos., Inc. ) ) Tidewater, Inc. ) ) ) FOOD AND STAPLES RETAILING — (1.5)% Casey's General Stores, Inc. ) ) Pricesmart, Inc. ) ) United Natural Foods, Inc. ) ) ) FOOD PRODUCTS — (1.6)% Green Mountain Coffee Roasters, Inc. ) ) Pilgrim's Pride Corp. ) ) Sanderson Farms, Inc. ) ) Snyders-Lance, Inc. ) ) ) GAS UTILITIES — (1.0)% National Fuel Gas Co. ) ) South Jersey Industries, Inc. ) ) ) HEALTH CARE EQUIPMENT AND SUPPLIES — (1.3)% DENTSPLY International, Inc. ) ) DexCom, Inc. ) ) Edwards Lifesciences Corp. ) ) Meridian Bioscience, Inc. ) ) Neogen Corp. ) ) ) HEALTH CARE PROVIDERS AND SERVICES — (3.1)% Catalyst Health Solutions, Inc. ) ) Cigna Corp. ) ) Coventry Health Care, Inc. ) ) HealthSouth Corp. ) ) HMS Holdings Corp. ) ) Kindred Healthcare, Inc. ) ) Equity Market Neutral - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Owens & Minor, Inc. ) $ ) ) HEALTH CARE TECHNOLOGY — (0.5)% Quality Systems, Inc. ) ) HOTELS, RESTAURANTS AND LEISURE — (1.8)% Darden Restaurants, Inc. ) ) Jack in the Box, Inc. ) ) MGM Resorts International ) ) Orient-Express Hotels Ltd., Class A ) ) Tim Hortons, Inc. ) ) ) HOUSEHOLD DURABLES — (1.4)% M.D.C. Holdings, Inc. ) ) Mohawk Industries, Inc. ) ) NVR, Inc. ) ) Ryland Group, Inc. ) ) ) INDEPENDENT POWER PRODUCERS AND ENERGY TRADERS — (0.4)% Ormat Technologies, Inc. ) ) INSURANCE — (6.6)% American International Group, Inc. ) ) Cincinnati Financial Corp. ) ) Enstar Group Ltd. ) ) Everest Re Group Ltd. ) ) Fairfax Financial Holdings Ltd. ) ) MBIA, Inc. ) ) Old Republic International Corp. ) ) OneBeacon Insurance Group Ltd. Class A ) ) Platinum Underwriters Holdings Ltd. ) ) Primerica, Inc. ) ) RenaissanceRe Holdings Ltd. ) ) Sun Life Financial, Inc. ) ) Unum Group ) ) XL Group plc ) ) ) INTERNET AND CATALOG RETAIL — (0.1)% Shutterfly, Inc. ) ) INTERNET SOFTWARE AND SERVICES — (1.0)% Equinix, Inc. ) ) LinkedIn Corp. ) ) ) IT SERVICES — (2.0)% iGate Corp. ) ) Syntel, Inc. ) ) VeriFone Systems, Inc. ) ) Equity Market Neutral - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Wright Express Corp. ) $ ) ) MACHINERY — (1.9)% Chart Industries, Inc. ) ) Flowserve Corp. ) ) Terex Corp. ) ) Westport Innovations, Inc. ) ) ) MEDIA — (3.4)% DreamWorks Animation SKG, Inc., Class A ) ) Imax Corp. ) ) Liberty Global, Inc. Class A ) ) Liberty Media Corp. - Liberty Capital, Series A ) ) Lions Gate Entertainment Corp. ) ) Morningstar, Inc. ) ) Pandora Media, Inc. ) ) ) METALS AND MINING — (4.6)% AK Steel Holding Corp. ) ) Allegheny Technologies, Inc. ) ) Allied Nevada Gold Corp. ) ) AuRico Gold, Inc. ) ) HudBay Minerals, Inc. ) ) Molycorp, Inc. ) ) New Gold, Inc. ) ) North American Palladium Ltd. ) ) Northern Dynasty Minerals Ltd. ) ) Royal Gold, Inc. ) ) Rubicon Minerals Corp. ) ) Schnitzer Steel Industries, Inc., Class A ) ) Silver Standard Resources, Inc. ) ) Thompson Creek Metals Co., Inc. ) ) Titanium Metals Corp. ) ) Walter Energy, Inc. ) ) ) MULTI-UTILITIES — (0.8)% Black Hills Corp. ) ) Dominion Resources, Inc. ) ) ) MULTILINE RETAIL — (1.0)% Family Dollar Stores, Inc. ) ) JC Penney Co., Inc. ) ) ) OFFICE ELECTRONICS — (0.2)% Zebra Technologies Corp., Class A ) ) Equity Market Neutral - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value OIL, GAS AND CONSUMABLE FUELS — (6.1)% Alpha Natural Resources, Inc. ) $ ) Bill Barrett Corp. ) ) Clean Energy Fuels Corp. ) ) Concho Resources, Inc. ) ) Enbridge, Inc. ) ) Hess Corp. ) ) Kodiak Oil & Gas Corp. ) ) Kosmos Energy Ltd. ) ) Northern Oil and Gas, Inc. ) ) Range Resources Corp. ) ) Ship Finance International Ltd. ) ) SM Energy Co. ) ) Spectra Energy Corp. ) ) Sunoco, Inc. ) ) Teekay Corp. ) ) World Fuel Services Corp. ) ) ) PAPER AND FOREST PRODUCTS — (0.6)% Louisiana-Pacific Corp. ) ) MeadWestvaco Corp. ) ) ) PERSONAL PRODUCTS — (0.6)% Avon Products, Inc. ) ) PHARMACEUTICALS — (1.7)% Akorn, Inc. ) ) Impax Laboratories, Inc. ) ) Valeant Pharmaceuticals International, Inc. ) ) VIVUS, Inc. ) ) ) PROFESSIONAL SERVICES — (1.1)% CoStar Group, Inc. ) ) IHS, Inc. Class A ) ) ) REAL ESTATE INVESTMENT TRUSTS (REITs) — (2.1)% DuPont Fabros Technology, Inc. ) ) Equity Lifestyle Properties, Inc. ) ) HCP, Inc. ) ) ProLogis, Inc. ) ) ) REAL ESTATE MANAGEMENT AND DEVELOPMENT — (1.1)% Brookfield Asset Management, Inc. Class A ) ) Brookfield Office Properties, Inc. ) ) ) Equity Market Neutral - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value ROAD AND RAIL — (0.8)% Genesee & Wyoming, Inc. Class A ) $ ) Hertz Global Holdings, Inc. ) ) ) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — (3.7)% Atmel Corp. ) ) Cavium, Inc. ) ) Cree, Inc. ) ) First Solar, Inc. ) ) Formfactor, Inc. ) ) International Rectifier Corp. ) ) MEMC Electronic Materials, Inc. ) ) Texas Instruments, Inc. ) ) TriQuint Semiconductor, Inc. ) ) ) SOFTWARE — (3.0)% Ariba, Inc. ) ) Concur Technologies, Inc. ) ) Rovi Corp. ) ) Salesforce.com, Inc. ) ) Solera Holdings, Inc. ) ) Take-Two Interactive Software, Inc. ) ) ) SPECIALTY RETAIL — (3.6)% Abercrombie & Fitch Co. Class A ) ) AutoNation, Inc. ) ) Cabela's, Inc. ) ) CarMax, Inc. ) ) Collective Brands, Inc. ) ) JOS A Bank Clothiers, Inc. ) ) OfficeMax, Inc. ) ) Tiffany & Co. ) ) Urban Outfitters, Inc. ) ) ) TEXTILES, APPAREL AND LUXURY GOODS — (2.5)% Deckers Outdoor Corp. ) ) Fossil, Inc. ) ) Gildan Activewear, Inc. ) ) Skechers U.S.A., Inc., Class A ) ) Under Armour, Inc., Class A ) ) ) THRIFTS AND MORTGAGE FINANCE — (0.2)% MGIC Investment Corp. ) ) TRADING COMPANIES AND DISTRIBUTORS — (2.3)% Air Lease Corp. ) ) Equity Market Neutral - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Fastenal Co. ) $ ) TAL International Group, Inc. ) ) Textainer Group Holdings Ltd. ) ) Watsco, Inc. ) ) ) WIRELESS TELECOMMUNICATION SERVICES — (0.2)% Shenandoah Telecommunications Co. ) ) TOTAL COMMON STOCKS SOLD SHORT — (95.3)% (Proceeds $66,701,812) ) OTHER ASSETS AND LIABILITIES — 96.4% TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments Securities may be pledged as collateral for securities sold short. At the period end, the value of securities pledged was $69,116,456. Non-income producing. Equity Market Neutral - Schedule of Investments MARCH 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Equity Market Neutral - Schedule of Investments MARCH 31, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks — — Temporary Cash Investments $ — Total Value of Investment Securities $ $ — Securities Sold Short Domestic Common Stocks $ — — Foreign Common Stocks — — Total Value of Securities Sold Short $ — — 3. Federal Tax Information As of March 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ Net tax appreciation (depreciation) on securities sold short $ Net tax appreciation (depreciation) $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Global Gold Fund March 31, 2012 Global Gold - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 99.3% AUSTRALIA — 1.1% CGA Mining Ltd.(1) $ Newcrest Mining Ltd. CANADA — 69.3% Agnico-Eagle Mines Ltd. Agnico-Eagle Mines Ltd. New York Shares Alamos Gold, Inc. ATAC Resources Ltd.(1) AuRico Gold, Inc.(1) Aurizon Mines Ltd.(1) B2Gold Corp.(1) Barrick Gold Corp. Belo Sun Mining Corp.(1) Canaco Resources, Inc.(1) Centerra Gold, Inc. Clifton Star Resources, Inc.(1) Continental Gold Ltd.(1) Detour Gold Corp.(1) Dundee Precious Metals, Inc.(1) Eldorado Gold Corp. First Majestic Silver Corp.(1) Franco-Nevada Corp. GBS Gold International, Inc. Goldcorp, Inc. Goldcorp, Inc. New York Shares Golden Star Resources Ltd.(1) IAMGOLD Corp. Ivanhoe Mines Ltd.(1) Kinross Gold Corp. Kinross Gold Corp. New York Shares Kirkland Lake Gold, Inc.(1) Midas Gold Corp.(1) Nevsun Resources Ltd. New Gold, Inc.(1) Osisko Mining Corp.(1) Pan American Silver Corp. Pan American Silver Corp. NASDAQ Shares Premier Gold Mines Ltd.(1) Sabina Gold & Silver Corp.(1) Sandstorm Gold Ltd.(1) Seabridge Gold, Inc.(1) SEMAFO, Inc. Silver Standard Resources, Inc.(1) Silver Wheaton Corp. Tahoe Resources, Inc.(1) Torex Gold Resources, Inc.(1) Wesdome Gold Mines Ltd. Yamana Gold, Inc. Global Gold - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Yamana Gold, Inc. New York Shares $ JERSEY — 4.2% Randgold Resources Ltd. ADR MEXICO — 0.3% Fresnillo plc PERU — 3.7% Cia de Minas Buenaventura SA ADR SOUTH AFRICA — 7.1% AngloGold Ashanti Ltd. AngloGold Ashanti Ltd. ADR Gold Fields Ltd. Great Basin Gold Ltd.(1) Harmony Gold Mining Co. Ltd. UNITED STATES — 13.6% Allied Nevada Gold Corp.(1) Coeur d'Alene Mines Corp.(1) Hecla Mining Co. Newmont Mining Corp. Royal Gold, Inc. TOTAL COMMON STOCKS (Cost $464,137,355) TEMPORARY CASH INVESTMENTS — 0.7% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 6.125%, 11/15/27, valued at $2,337,136), in a joint trading account at 0.01%, dated 3/30/12, due 4/2/12 (Delivery value $2,289,047) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $1,457,418), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $1,430,657) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.50%, 5/15/38, valued at $1,754,553), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $1,716,787) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $6,409,016) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $470,546,371) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments Global Gold - Schedule of Investments MARCH 31, 2012 (UNAUDITED) ADR - American Depositary Receipt † Category is less than 0.05% of total net assets. Non-income producing. Global Gold - Schedule of Investments MARCH 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Global Gold - Schedule of Investments MARCH 31, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks $ $ — Domestic Common Stocks — Temporary Cash Investments — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of March 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales and the realization for tax purposes of unrealized gains on investments in passive foreign investment companies. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Income & Growth Fund March 31, 2012 Income & Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 99.1% AEROSPACE AND DEFENSE — 3.3% General Dynamics Corp. $ Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 0.9% United Parcel Service, Inc., Class B AUTOMOBILES — 1.4% Ford Motor Co. General Motors Co.(1) BEVERAGES — 2.3% Coca-Cola Co. (The) Constellation Brands, Inc., Class A(1) Dr Pepper Snapple Group, Inc. PepsiCo, Inc. BIOTECHNOLOGY — 1.4% Amgen, Inc. Biogen Idec, Inc.(1) CAPITAL MARKETS — 1.3% Bank of New York Mellon Corp. (The) BlackRock, Inc. Janus Capital Group, Inc. CHEMICALS — 2.8% CF Industries Holdings, Inc. Monsanto Co. PPG Industries, Inc. COMMERCIAL BANKS — 3.0% U.S. Bancorp Wells Fargo & Co. COMMUNICATIONS EQUIPMENT — 0.8% Cisco Systems, Inc. Harris Corp. Motorola Solutions, Inc. Income & Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value QUALCOMM, Inc. $ COMPUTERS AND PERIPHERALS — 5.3% Apple, Inc.(1) Dell, Inc.(1) Seagate Technology plc Western Digital Corp.(1) CONSTRUCTION AND ENGINEERING — 0.5% URS Corp. CONSUMER FINANCE — 1.2% American Express Co. Cash America International, Inc. DIVERSIFIED CONSUMER SERVICES — 0.8% ITT Educational Services, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 2.6% Bank of America Corp. JPMorgan Chase & Co. NASDAQ OMX Group, Inc. (The)(1) DIVERSIFIED TELECOMMUNICATION SERVICES — 3.5% AT&T, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 1.2% American Electric Power Co., Inc. FirstEnergy Corp. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.7% Jabil Circuit, Inc. Molex, Inc. TE Connectivity Ltd. Tech Data Corp.(1) ENERGY EQUIPMENT AND SERVICES — 1.3% Helix Energy Solutions Group, Inc.(1) National Oilwell Varco, Inc. FOOD AND STAPLES RETAILING — 0.6% CVS Caremark Corp. Income & Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value SUPERVALU, Inc. $ Wal-Mart Stores, Inc. Walgreen Co. FOOD PRODUCTS — 3.1% Archer-Daniels-Midland Co. Bunge Ltd. Campbell Soup Co. ConAgra Foods, Inc. Smithfield Foods, Inc.(1) Tyson Foods, Inc., Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 0.8% Becton, Dickinson and Co. Covidien plc Medtronic, Inc. St. Jude Medical, Inc. Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 2.8% Humana, Inc. UnitedHealth Group, Inc. WellPoint, Inc. HOTELS, RESTAURANTS AND LEISURE — 0.5% Brinker International, Inc. McDonald's Corp. Yum! Brands, Inc. HOUSEHOLD DURABLES — 0.3% Garmin Ltd. HOUSEHOLD PRODUCTS — 1.1% Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 1.6% General Electric Co. INSURANCE — 5.1% ACE Ltd. Allied World Assurance Co. Holdings AG American Financial Group, Inc. Assured Guaranty Ltd. Berkshire Hathaway, Inc., Class B(1) CNA Financial Corp. Loews Corp. Income & Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Marsh & McLennan Cos., Inc. $ Principal Financial Group, Inc. Prudential Financial, Inc. INTERNET SOFTWARE AND SERVICES — 1.6% AOL, Inc.(1) Google, Inc., Class A(1) IT SERVICES — 4.3% Accenture plc, Class A Computer Sciences Corp. International Business Machines Corp. Visa, Inc., Class A LEISURE EQUIPMENT AND PRODUCTS — 0.6% Polaris Industries, Inc. MACHINERY — 2.2% Caterpillar, Inc. Cummins, Inc. Parker-Hannifin Corp. Sauer-Danfoss, Inc. MEDIA — 3.2% CBS Corp., Class B Comcast Corp., Class A Time Warner, Inc. METALS AND MINING — 1.3% Freeport-McMoRan Copper & Gold, Inc. Teck Resources Ltd. MULTI-UTILITIES — 1.2% Ameren Corp. Consolidated Edison, Inc. Integrys Energy Group, Inc. Public Service Enterprise Group, Inc. MULTILINE RETAIL — 1.6% Dillard's, Inc., Class A Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 10.9% Apache Corp. Chevron Corp. Income & Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value ConocoPhillips $ Energy XXI Bermuda Ltd.(1) Exxon Mobil Corp. Marathon Oil Corp. Marathon Petroleum Corp. Occidental Petroleum Corp. Suncor Energy, Inc. Tesoro Corp.(1) Valero Energy Corp. W&T Offshore, Inc. PAPER AND FOREST PRODUCTS — 0.7% Domtar Corp. PHARMACEUTICALS — 7.3% Abbott Laboratories Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. PROFESSIONAL SERVICES — 0.1% Towers Watson & Co., Class A REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.8% Entertainment Properties Trust Public Storage Simon Property Group, Inc. Taubman Centers, Inc. ROAD AND RAIL — 0.2% CSX Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.8% Applied Materials, Inc. Intel Corp. KLA-Tencor Corp. Lam Research Corp.(1) SOFTWARE — 4.6% Activision Blizzard, Inc. Microsoft Corp. Oracle Corp. Symantec Corp.(1) Synopsys, Inc.(1) SPECIALTY RETAIL — 3.5% Best Buy Co., Inc. Income & Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Foot Locker, Inc. $ GameStop Corp., Class A Home Depot, Inc. (The) PetSmart, Inc. TOBACCO — 2.0% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $1,160,968,940) TEMPORARY CASH INVESTMENTS — 0.9% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 6.125%, 11/15/27, valued at $5,243,428), in a joint trading account at 0.01%, dated 3/30/12, due 4/2/12 (Delivery value $5,135,538) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $3,269,756), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $3,209,717) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.50%, 5/15/38, valued at $3,936,387), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $3,851,660) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $14,378,504) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $1,175,347,444) OTHER ASSETS AND LIABILITIES† ) TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Non-income producing. Income & Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Income & Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks — — Temporary Cash Investments $ — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of March 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings International Core Equity Fund March 31, 2012 International Core Equity - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 98.7% AUSTRALIA — 8.1% Australia & New Zealand Banking Group Ltd. $ BHP Billiton Ltd. Commonwealth Bank of Australia National Australia Bank Ltd. Telstra Corp. Ltd. Western Areas NL Westpac Banking Corp. AUSTRIA — 1.3% Andritz AG Oesterreichische Post AG OMV AG BELGIUM — 1.1% Anheuser-Busch InBev NV KBC Groep NV DENMARK — 0.1% H. Lundbeck A/S FINLAND — 1.3% Nokia Oyj Outotec Oyj FRANCE — 8.7% Bouygues SA Euler Hermes SA France Telecom SA Metropole Television SA Plastic Omnium SA Sanofi Total SA Valeo SA Vinci SA GERMANY — 8.1% Allianz SE Aurubis AG BASF SE Bayer AG Bayerische Motoren Werke AG Deutsche Lufthansa AG Hannover Rueckversicherung AG ProSiebenSat.1 Media AG Preference Shares International Core Equity - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Siemens AG $ GREECE — 0.1% OPAP SA HONG KONG — 3.6% Hopewell Holdings Ltd. Link Real Estate Investment Trust (The) SJM Holdings Ltd. Television Broadcasts Ltd. Wharf Holdings Ltd. ISRAEL — 0.6% Delek Group Ltd. ITALY — 2.2% Autostrada Torino-Milano SpA Enel SpA ENI SpA Mediaset SpA JAPAN — 20.5% Aeon Co. Ltd. Asahi Glass Co. Ltd. Capcom Co. Ltd. Central Japan Railway Co. 11 Daihatsu Motor Co. Ltd. Daito Trust Construction Co. Ltd. Fujitsu Ltd. INPEX Corp. 15 JGC Corp. JSR Corp. Kao Corp. KDDI Corp. 11 Keiyo Bank Ltd. (The) Kirin Holdings Co. Ltd. Kuraray Co. Ltd. Lawson, Inc. Mitsubishi Electric Corp. Namco Bandai Holdings, Inc. Nippon Telegraph & Telephone Corp. Nitto Denko Corp. Nomura Holdings, Inc. Nomura Research Institute Ltd. NTT Data Corp. 21 NTT DoCoMo, Inc. 24 Resona Holdings, Inc. Seven & I Holdings Co. Ltd. SKY Perfect JSAT Holdings, Inc. 77 SOFTBANK CORP.(1) International Core Equity - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Sony Corp. $ Unipres Corp. Yamada Denki Co. Ltd. NETHERLANDS — 5.3% ASML Holding NV European Aeronautic Defence and Space Co. NV Koninklijke Ahold NV Royal Dutch Shell plc B Shares Unilever NV CVA NORWAY — 1.9% Statoil ASA TGS Nopec Geophysical Co. ASA SINGAPORE — 0.9% Singapore Airlines Ltd. SPAIN — 2.9% Banco Santander SA Distribuidora Internacional de Alimentacion SA(1) Endesa SA Mapfre SA SWEDEN — 3.1% Billerud AB Intrum Justitia AB(1) Investor AB B Shares Lundin Petroleum AB(1) Saab AB B Shares SWITZERLAND — 8.0% Cie Financiere Richemont SA Helvetia Holding AG Lindt & Spruengli AG 6 Nestle SA Novartis AG OC Oerlikon Corp. AG(1) Roche Holding AG Swiss Life Holding AG(1) Zurich Financial Services AG(1) UNITED KINGDOM — 20.9% AstraZeneca plc BHP Billiton plc BP plc British American Tobacco plc International Core Equity - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value BT Group plc $ Centrica plc Drax Group plc Firstgroup plc GlaxoSmithKline plc Go-Ahead Group plc HSBC Holdings plc Imperial Tobacco Group plc Investec plc Mondi plc Next plc Petrofac Ltd. Rio Tinto plc Standard Chartered plc TUI Travel plc Unilever plc Vodafone Group plc TOTAL COMMON STOCKS (Cost $8,094,552) WARRANTS† SINGAPORE† Golden Agri-Resources Ltd.(1) (Cost$—) TEMPORARY CASH INVESTMENTS — 0.9% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 6.125%, 11/15/27, valued at $28,611), in a joint trading account at 0.01%, dated 3/30/12, due 4/2/12 (Delivery value $28,022) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $17,841), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $17,514) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.50%, 5/15/38, valued at $21,479), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $21,016) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $78,456) International Core Equity - Schedule of Investments MARCH 31, 2012 (UNAUDITED) TOTAL INVESTMENT SECURITIES — 99.6% (Cost $8,173,008) OTHER ASSETS AND LIABILITIES — 0.4% TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Financials 21.5% Industrials 12.5% Consumer Discretionary 11.2% Consumer Staples 10.1% Materials 9.7% Energy 9.4% Health Care 9.0% Telecommunication Services 6.4% Information Technology 5.6% Utilities 3.3% Cash and Equivalents* 1.3% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments CVA - Certificaten Van Aandelen † Category is less than 0.05% of total net assets. Non-income producing. International Core Equity - Schedule of Investments MARCH 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. International Core Equity - Schedule of Investments MARCH 31, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks — $ — Warrants — — Temporary Cash Investments $ — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of March 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Core Equity Plus Fund March 31, 2012 NT Core Equity Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value COMMON STOCKS(1) — 128.5% AEROSPACE AND DEFENSE — 2.3% Boeing Co. (The) $ Northrop Grumman Corp. Textron, Inc. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.2% United Parcel Service, Inc., Class B AUTO COMPONENTS — 0.2% Lear Corp. AUTOMOBILES — 0.7% Ford Motor Co. BEVERAGES — 2.7% Boston Beer Co., Inc., Class A(2) Coca-Cola Co. (The) Constellation Brands, Inc., Class A(2) Dr Pepper Snapple Group, Inc. PepsiCo, Inc. BIOTECHNOLOGY — 2.8% Amgen, Inc. Biogen Idec, Inc.(2) Celgene Corp.(2) Gilead Sciences, Inc.(2) Momenta Pharmaceuticals, Inc.(2) United Therapeutics Corp.(2) BUILDING PRODUCTS — 0.2% Masco Corp. CAPITAL MARKETS — 1.8% Affiliated Managers Group, Inc.(2) Investment Technology Group, Inc.(2) Janus Capital Group, Inc. T. Rowe Price Group, Inc. CHEMICALS — 2.8% CF Industries Holdings, Inc. LyondellBasell Industries NV, Class A Monsanto Co. PPG Industries, Inc. COMMERCIAL BANKS — 3.5% Bank of Montreal NT Core Equity Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value CapitalSource, Inc. $ U.S. Bancorp Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.1% Republic Services, Inc. COMMUNICATIONS EQUIPMENT — 2.1% Cisco Systems, Inc. Motorola Solutions, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 5.4% Apple, Inc.(2) Dell, Inc.(2) EMC Corp.(2) Seagate Technology plc CONSTRUCTION AND ENGINEERING — 1.9% Chicago Bridge & Iron Co. NV New York Shares Granite Construction, Inc. URS Corp. CONSUMER FINANCE — 1.8% American Express Co. Cash America International, Inc. DIVERSIFIED CONSUMER SERVICES — 2.1% Bridgepoint Education, Inc.(2) Coinstar, Inc.(2) ITT Educational Services, Inc.(2) DIVERSIFIED FINANCIAL SERVICES — 5.1% Bank of America Corp. Citigroup, Inc. Interactive Brokers Group, Inc., Class A JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 2.4% AT&T, Inc. Verizon Communications, Inc. Vonage Holdings Corp.(2) NT Core Equity Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value ELECTRIC UTILITIES — 1.2% American Electric Power Co., Inc. $ PNM Resources, Inc. ELECTRICAL EQUIPMENT — 1.5% Acuity Brands, Inc. Belden, Inc. Emerson Electric Co. Generac Holdings, Inc.(2) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 2.5% FEI Co.(2) Itron, Inc.(2) Jabil Circuit, Inc. Molex, Inc. Tech Data Corp.(2) ENERGY EQUIPMENT AND SERVICES — 2.3% Diamond Offshore Drilling, Inc. Helix Energy Solutions Group, Inc.(2) National Oilwell Varco, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 1.4% CVS Caremark Corp. SUPERVALU, Inc. Wal-Mart Stores, Inc. FOOD PRODUCTS — 3.2% Archer-Daniels-Midland Co. B&G Foods, Inc. Bunge Ltd. Campbell Soup Co. ConAgra Foods, Inc. Smithfield Foods, Inc.(2) HEALTH CARE EQUIPMENT AND SUPPLIES — 3.1% Covidien plc Hologic, Inc.(2) Medtronic, Inc. St. Jude Medical, Inc. HEALTH CARE PROVIDERS AND SERVICES — 2.7% Humana, Inc. NT Core Equity Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value McKesson Corp. $ Molina Healthcare, Inc.(2) UnitedHealth Group, Inc. HOTELS, RESTAURANTS AND LEISURE — 3.4% Ameristar Casinos, Inc. Bob Evans Farms, Inc. International Game Technology McDonald's Corp. PF Chang's China Bistro, Inc. Wynn Resorts Ltd. Yum! Brands, Inc. HOUSEHOLD DURABLES — 1.4% Garmin Ltd. Tempur-Pedic International, Inc.(2) HOUSEHOLD PRODUCTS — 1.2% Procter & Gamble Co. (The) Spectrum Brands Holdings, Inc.(2) INDEPENDENT POWER PRODUCERS AND ENERGY TRADERS — 0.1% TransAlta Corp. INDUSTRIAL CONGLOMERATES — 1.8% 3M Co. General Electric Co. Tyco International Ltd. INSURANCE — 4.9% Allied World Assurance Co. Holdings Ltd. American Financial Group, Inc. Arch Capital Group Ltd.(2) Berkshire Hathaway, Inc., Class B(2) CNA Financial Corp. Loews Corp. Marsh & McLennan Cos., Inc. Principal Financial Group, Inc. Prudential Financial, Inc. INTERNET SOFTWARE AND SERVICES — 2.6% Ancestry.com, Inc.(2) AOL, Inc.(2) Dice Holdings, Inc.(2) Google, Inc. Class A(2) NT Core Equity Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value United Online, Inc. $ IT SERVICES — 5.4% Accenture plc, Class A Alliance Data Systems Corp.(2) CACI International, Inc., Class A(2) Computer Sciences Corp. International Business Machines Corp. Unisys Corp.(2) Visa, Inc., Class A MACHINERY — 2.8% Actuant Corp., Class A AGCO Corp.(2) Cummins, Inc. Parker-Hannifin Corp. Sauer-Danfoss, Inc. MEDIA — 2.0% CBS Corp., Class B Comcast Corp., Class A DISH Network Corp., Class A Time Warner, Inc. Viacom, Inc., Class B Walt Disney Co. (The) METALS AND MINING — 2.1% Coeur d'Alene Mines Corp.(2) Freeport-McMoRan Copper & Gold, Inc. Nevsun Resources Ltd. Pan American Silver Corp. Teck Resources Ltd. MULTI-UTILITIES — 1.5% Ameren Corp. Consolidated Edison, Inc. MULTILINE RETAIL — 1.8% Dillard's, Inc., Class A Macy's, Inc. Saks, Inc.(2) OIL, GAS AND CONSUMABLE FUELS — 12.8% Anadarko Petroleum Corp. Apache Corp. NT Core Equity Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Chevron Corp. $ Cloud Peak Energy, Inc.(2) ConocoPhillips CVR Energy, Inc.(2) Energy XXI Bermuda Ltd.(2) Exxon Mobil Corp. Marathon Oil Corp. Marathon Petroleum Corp. Occidental Petroleum Corp. Suncor Energy, Inc. Tesoro Corp.(2) Valero Energy Corp. W&T Offshore, Inc. Western Refining, Inc. PAPER AND FOREST PRODUCTS — 1.1% Domtar Corp. International Paper Co. PERSONAL PRODUCTS — 0.5% Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS — 7.4% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. ViroPharma, Inc.(2) REAL ESTATE INVESTMENT TRUSTS (REITs) — 2.5% Brandywine Realty Trust First Industrial Realty Trust, Inc.(2) LaSalle Hotel Properties Simon Property Group, Inc. Taubman Centers, Inc. ROAD AND RAIL — 0.9% Con-way, Inc. Dollar Thrifty Automotive Group, Inc.(2) Old Dominion Freight Line, Inc.(2) Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 4.0% Applied Materials, Inc. NT Core Equity Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value GT Advanced Technologies, Inc.(2) $ Intel Corp. KLA-Tencor Corp. Lam Research Corp.(2) LSI Corp.(2) NVIDIA Corp.(2) SOFTWARE — 5.6% Activision Blizzard, Inc. Cadence Design Systems, Inc.(2) JDA Software Group, Inc.(2) Mentor Graphics Corp.(2) Microsoft Corp. Oracle Corp. Symantec Corp.(2) SPECIALTY RETAIL — 4.0% Best Buy Co., Inc. Foot Locker, Inc. GameStop Corp., Class A Home Depot, Inc. (The) PetSmart, Inc. Select Comfort Corp.(2) TEXTILES, APPAREL AND LUXURY GOODS — 1.0% Crocs, Inc.(2) Iconix Brand Group, Inc.(2) Jones Group, Inc. (The) Liz Claiborne, Inc.(2) TRADING COMPANIES AND DISTRIBUTORS — 0.3% Beacon Roofing Supply, Inc.(2) WIRELESS TELECOMMUNICATION SERVICES — 0.4% United States Cellular Corp.(2) TOTAL COMMON STOCKS (Cost $207,619,029) TEMPORARY CASH INVESTMENTS — 1.4% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 6.125%, 11/15/27, valued at $909,105), in a joint trading account at 0.01%, dated 3/30/12, due 4/2/12 (Delivery value $890,399) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $566,910), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $556,500) NT Core Equity Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.50%, 5/15/38, valued at $682,490), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $667,801) $ SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,495,726) TOTAL INVESTMENT SECURITIES BEFORE SECURITIES SOLD SHORT — 129.9% (Cost $210,114,755) COMMON STOCKS SOLD SHORT — (29.4)% AEROSPACE AND DEFENSE — (0.4)% AAR Corp. ) ) AIR FREIGHT AND LOGISTICS — (0.6)% Atlas Air Worldwide Holdings, Inc. ) ) BIOTECHNOLOGY — (1.7)% Ariad Pharmaceuticals, Inc. ) ) Dendreon Corp. ) ) Human Genome Sciences, Inc. ) ) Idenix Pharmaceuticals, Inc. ) ) Incyte Corp. Ltd. ) ) Ironwood Pharmaceuticals, Inc. ) ) Savient Pharmaceuticals, Inc. ) ) Theravance, Inc. ) ) ) CAPITAL MARKETS — (1.6)% Apollo Investment Corp. ) ) Ares Capital Corp. ) ) Prospect Capital Corp. ) ) ) COMMERCIAL SERVICES AND SUPPLIES — (0.2)% Interface, Inc. Class A ) ) COMMUNICATIONS EQUIPMENT — (1.3)% InterDigital, Inc. ) ) Loral Space & Communications, Inc. ) ) Viasat, Inc. ) ) ) COMPUTERS AND PERIPHERALS — (0.3)% Fusion-io, Inc. ) ) CONSTRUCTION AND ENGINEERING — (0.3)% MasTec, Inc. ) ) CONTAINERS AND PACKAGING — (0.1)% Rock-Tenn Co., Class A ) ) NT Core Equity Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value ELECTRICAL EQUIPMENT — (0.7)% GrafTech International Ltd. ) $ ) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — (0.9)% Benchmark Electronics, Inc. ) ) Scansource, Inc. ) ) ) ENERGY EQUIPMENT AND SERVICES — (1.2)% Lufkin Industries, Inc. ) ) McDermott International, Inc. ) ) Noble Corp. ) ) ) FOOD PRODUCTS — (1.1)% Pilgrim's Pride Corp. ) ) Sanderson Farms, Inc. ) ) ) HEALTH CARE EQUIPMENT AND SUPPLIES — (0.9)% DexCom, Inc. ) ) Neogen Corp. ) ) ) HEALTH CARE PROVIDERS AND SERVICES — (1.1)% Catalyst Health Solutions, Inc. ) ) Kindred Healthcare, Inc. ) ) ) HOUSEHOLD DURABLES — (0.9)% NVR, Inc. ) ) Ryland Group, Inc. ) ) ) INSURANCE — (2.4)% American International Group, Inc. ) ) Enstar Group Ltd. ) ) Fairfax Financial Holdings Ltd. ) ) Old Republic International Corp. ) ) OneBeacon Insurance Group Ltd. Class A ) ) Primerica, Inc. ) ) ) INTERNET SOFTWARE AND SERVICES — (0.9)% Equinix, Inc. ) ) MACHINERY — (0.8)% Chart Industries, Inc. ) ) Westport Innovations, Inc. ) ) ) NT Core Equity Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value MEDIA — (0.8)% Imax Corp. ) $ ) Lions Gate Entertainment Corp. ) ) ) METALS AND MINING — (1.7)% AK Steel Holding Corp. ) ) Molycorp, Inc. ) ) North American Palladium Ltd. ) ) Rubicon Minerals Corp. ) ) Thompson Creek Metals Co., Inc. ) ) ) OIL, GAS AND CONSUMABLE FUELS — (2.1)% Alpha Natural Resources, Inc. ) ) Clean Energy Fuels Corp. ) ) Kodiak Oil & Gas Corp. ) ) Northern Oil and Gas, Inc. ) ) World Fuel Services Corp. ) ) ) PAPER AND FOREST PRODUCTS — (0.1)% Louisiana-Pacific Corp. ) ) PHARMACEUTICALS — (0.8)% Akorn, Inc. ) ) Impax Laboratories, Inc. ) ) VIVUS, Inc. ) ) ) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — (1.5)% First Solar, Inc. ) ) International Rectifier Corp. ) ) MEMC Electronic Materials, Inc. ) ) ) SOFTWARE — (0.9)% Concur Technologies, Inc. ) ) Take-Two Interactive Software, Inc. ) ) ) SPECIALTY RETAIL — (1.6)% CarMax, Inc. ) ) OfficeMax, Inc. ) ) Tiffany & Co. ) ) ) TEXTILES, APPAREL AND LUXURY GOODS — (0.9)% Gildan Activewear, Inc. ) ) Skechers U.S.A., Inc., Class A ) ) NT Core Equity Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Under Armour, Inc., Class A ) $ ) ) TRADING COMPANIES AND DISTRIBUTORS — (1.6)% Air Lease Corp. ) ) TAL International Group, Inc. ) ) Textainer Group Holdings Ltd. ) ) ) TOTAL COMMON STOCKS SOLD SHORT — (29.4)% (Proceeds $49,855,052) ) OTHER ASSETS AND LIABILITIES — (0.5)% ) TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments Securities may be pledged as collateral for securities sold short. At the period end, the value of securities pledged was $52,707,582. Non-income producing. NT Core Equity Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. NT Core Equity Plus - Schedule of Investments MARCH 31, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks — — Temporary Cash Investments $ — Total Value of Investment Securities $ $ — Securities Sold Short Domestic Common Stocks $ — — Foreign Common Stocks — — Total Value of Securities Sold Short $ — — 3. Federal Tax Information As of March 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ Net tax appreciation (depreciation) on securities sold short $ Net tax appreciation (depreciation) $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Equity Growth Fund March 31, 2012 NT Equity Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 98.1% AEROSPACE AND DEFENSE — 1.8% Northrop Grumman Corp. $ United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.3% FedEx Corp. United Parcel Service, Inc., Class B AUTOMOBILES — 0.6% Ford Motor Co. BEVERAGES — 2.5% Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Constellation Brands, Inc., Class A(1) Dr Pepper Snapple Group, Inc. PepsiCo, Inc. BIOTECHNOLOGY — 2.1% Amgen, Inc. Biogen Idec, Inc.(1) United Therapeutics Corp.(1) CHEMICALS — 2.8% CF Industries Holdings, Inc. LyondellBasell Industries NV, Class A Monsanto Co. PPG Industries, Inc. COMMERCIAL BANKS — 3.2% Bank of Montreal U.S. Bancorp Wells Fargo & Co. COMMUNICATIONS EQUIPMENT — 1.3% Cisco Systems, Inc. Motorola Solutions, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 5.9% Apple, Inc.(1) Dell, Inc.(1) Seagate Technology plc NT Equity Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Western Digital Corp.(1) $ CONSTRUCTION AND ENGINEERING — 1.0% Chicago Bridge & Iron Co. NV New York Shares KBR, Inc. URS Corp. CONSUMER FINANCE — 1.6% American Express Co. Cash America International, Inc. DIVERSIFIED CONSUMER SERVICES — 1.2% Coinstar, Inc.(1) ITT Educational Services, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 3.2% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 2.3% AT&T, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 0.6% American Electric Power Co., Inc. Portland General Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.6% Jabil Circuit, Inc. Tech Data Corp.(1) ENERGY EQUIPMENT AND SERVICES — 1.1% Helix Energy Solutions Group, Inc.(1) National Oilwell Varco, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 0.3% SUPERVALU, Inc. NT Equity Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Wal-Mart Stores, Inc. $ FOOD PRODUCTS — 3.3% Archer-Daniels-Midland Co. Bunge Ltd. Campbell Soup Co. ConAgra Foods, Inc. Tyson Foods, Inc., Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 1.0% Covidien plc Medtronic, Inc. St. Jude Medical, Inc. HEALTH CARE PROVIDERS AND SERVICES — 2.6% Humana, Inc. McKesson Corp. UnitedHealth Group, Inc. HOTELS, RESTAURANTS AND LEISURE — 1.6% Brinker International, Inc. International Game Technology McDonald's Corp. Yum! Brands, Inc. HOUSEHOLD DURABLES — 0.7% Garmin Ltd. Tempur-Pedic International, Inc.(1) HOUSEHOLD PRODUCTS — 0.8% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 1.1% 3M Co. General Electric Co. Tyco International Ltd. INSURANCE — 4.7% ACE Ltd. Allied World Assurance Co. Holdings AG American Financial Group, Inc. Assurant, Inc. Berkshire Hathaway, Inc., Class B(1) Loews Corp. Principal Financial Group, Inc. NT Equity Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Prudential Financial, Inc. $ INTERNET AND CATALOG RETAIL — 0.2% priceline.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 1.5% Ancestry.com, Inc.(1) eBay, Inc.(1) Google, Inc., Class A(1) IAC/InterActiveCorp IT SERVICES — 5.4% Accenture plc, Class A Alliance Data Systems Corp.(1) CACI International, Inc., Class A(1) Computer Sciences Corp. International Business Machines Corp. Visa, Inc., Class A LEISURE EQUIPMENT AND PRODUCTS† Polaris Industries, Inc. MACHINERY — 2.0% Actuant Corp., Class A AGCO Corp.(1) Cummins, Inc. Parker-Hannifin Corp. Sauer-Danfoss, Inc. MEDIA — 2.8% CBS Corp., Class B DISH Network Corp., Class A Time Warner, Inc. Viacom, Inc., Class B Walt Disney Co. (The) METALS AND MINING — 1.4% Coeur d'Alene Mines Corp.(1) Freeport-McMoRan Copper & Gold, Inc. Teck Resources Ltd. MULTI-UTILITIES — 2.2% Ameren Corp. Consolidated Edison, Inc. Public Service Enterprise Group, Inc. NT Equity Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value MULTILINE RETAIL — 1.7% Dillard's, Inc., Class A $ Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 11.0% Apache Corp. Chevron Corp. ConocoPhillips Energy XXI Bermuda Ltd.(1) Exxon Mobil Corp. Marathon Oil Corp. Marathon Petroleum Corp. Suncor Energy, Inc. Tesoro Corp.(1) Valero Energy Corp. W&T Offshore, Inc. PAPER AND FOREST PRODUCTS — 0.6% Domtar Corp. PERSONAL PRODUCTS — 0.4% Estee Lauder Cos., Inc. (The), Class A Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS — 7.2% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.9% Simon Property Group, Inc. ROAD AND RAIL — 0.9% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.8% Applied Materials, Inc. Intel Corp. KLA-Tencor Corp. SOFTWARE — 4.6% Activision Blizzard, Inc. CA, Inc. Cadence Design Systems, Inc.(1) NT Equity Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Intuit, Inc. $ Microsoft Corp. Oracle Corp. Symantec Corp.(1) SPECIALTY RETAIL — 3.3% Best Buy Co., Inc. Foot Locker, Inc. GameStop Corp., Class A Home Depot, Inc. (The) PetSmart, Inc. TOTAL COMMON STOCKS (Cost $415,993,964) TEMPORARY CASH INVESTMENTS — 2.0% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 6.125%, 11/15/27, valued at $3,851,213), in a joint trading account at 0.01%, dated 3/30/12, due 4/2/12 (Delivery value $3,771,970) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $2,401,583), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $2,357,486) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.50%, 5/15/38, valued at $2,891,213), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $2,828,982) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $10,560,747) TOTAL INVESTMENT SECURITIES — 100.1% (Cost $426,554,711) OTHER ASSETS AND LIABILITIES — (0.1)% ) TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Non-income producing. NT Equity Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks — — Temporary Cash Investments $ — Total Value of Investment Securities $ $ — NT Equity Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) 3. Federal Tax Information As of March 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Small Company Fund March 31, 2012 NT Small Company - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 98.1% AEROSPACE AND DEFENSE — 1.5% Aerovironment, Inc.(1) $ American Science & Engineering, Inc. Ceradyne, Inc. Cubic Corp. Curtiss-Wright Corp. Moog, Inc., Class A(1) Teledyne Technologies, Inc.(1) AIR FREIGHT AND LOGISTICS — 0.8% Forward Air Corp. Park-Ohio Holdings Corp.(1) AIRLINES — 0.3% Alaska Air Group, Inc.(1) AUTO COMPONENTS — 0.5% Spartan Motors, Inc. Standard Motor Products, Inc. BEVERAGES — 0.3% Coca-Cola Bottling Co. Consolidated National Beverage Corp.(1) BIOTECHNOLOGY — 1.8% Cubist Pharmaceuticals, Inc.(1) Genomic Health, Inc.(1) Momenta Pharmaceuticals, Inc.(1) PDL BioPharma, Inc. Pharmacyclics, Inc.(1) Progenics Pharmaceuticals, Inc.(1) Spectrum Pharmaceuticals, Inc.(1) United Therapeutics Corp.(1) BUILDING PRODUCTS — 0.3% Gibraltar Industries, Inc.(1) CAPITAL MARKETS — 1.6% Artio Global Investors, Inc. Calamos Asset Management, Inc., Class A Diamond Hill Investment Group, Inc. FXCM, Inc., Class A Greenhill & Co., Inc. INTL FCStone, Inc.(1) Investment Technology Group, Inc.(1) Kohlberg Capital Corp. NT Small Company - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Pzena Investment Management, Inc., Class A $ Virtus Investment Partners, Inc.(1) Waddell & Reed Financial, Inc. CHEMICALS — 1.6% Flotek Industries, Inc.(1) Georgia Gulf Corp.(1) H.B. Fuller Co. Minerals Technologies, Inc. Rockwood Holdings, Inc.(1) Sensient Technologies Corp. COMMERCIAL BANKS — 4.4% Bank of the Ozarks, Inc. CapitalSource, Inc. Central Pacific Financial Corp.(1) City Holding Co. City National Corp. Columbia Banking System, Inc. Community Bank System, Inc. CVB Financial Corp. Enterprise Financial Services Corp. F.N.B. Corp. First Financial Bancorp First Financial Bankshares, Inc. Old National Bancorp PacWest Bancorp Pinnacle Financial Partners, Inc.(1) Signature Bank(1) Sterling Financial Corp.(1) Tompkins Financial Corp. Trustmark Corp. UMB Financial Corp. Westamerica Bancorp. COMMERCIAL SERVICES AND SUPPLIES — 1.3% Deluxe Corp. Herman Miller, Inc. HNI Corp. Intersections, Inc. Standard Parking Corp.(1) Tetra Tech, Inc.(1) TRC Cos., Inc.(1) US Ecology, Inc. COMMUNICATIONS EQUIPMENT — 1.0% Arris Group, Inc.(1) Brocade Communications Systems, Inc.(1) NT Small Company - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Comtech Telecommunications Corp. $ Plantronics, Inc. Symmetricom, Inc.(1) COMPUTERS AND PERIPHERALS — 1.3% Cray, Inc.(1) QLogic Corp.(1) Rimage Corp. Synaptics, Inc.(1) Xyratex Ltd. CONSTRUCTION AND ENGINEERING — 1.7% EMCOR Group, Inc. Foster Wheeler AG(1) Granite Construction, Inc. Michael Baker Corp.(1) Primoris Services Corp. URS Corp. CONSTRUCTION MATERIALS — 0.1% Headwaters, Inc.(1) United States Lime & Minerals, Inc.(1) CONSUMER FINANCE — 1.2% Advance America Cash Advance Centers, Inc. Cash America International, Inc. World Acceptance Corp.(1) CONTAINERS AND PACKAGING — 0.6% Boise, Inc. Myers Industries, Inc. DIVERSIFIED CONSUMER SERVICES — 1.6% American Public Education, Inc.(1) Bridgepoint Education, Inc.(1) Coinstar, Inc.(1) ITT Educational Services, Inc.(1) Steiner Leisure, Ltd.(1) DIVERSIFIED FINANCIAL SERVICES — 0.7% Interactive Brokers Group, Inc., Class A MarketAxess Holdings, Inc. NT Small Company - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value DIVERSIFIED TELECOMMUNICATION SERVICES — 0.5% Premiere Global Services, Inc.(1) $ Vonage Holdings Corp.(1) ELECTRIC UTILITIES — 1.1% Empire District Electric Co. (The) Hawaiian Electric Industries, Inc. MGE Energy, Inc. Portland General Electric Co. UniSource Energy Corp. ELECTRICAL EQUIPMENT — 1.2% Acuity Brands, Inc. Belden, Inc. Generac Holdings, Inc.(1) Ultralife Corp.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 4.2% Agilysys, Inc.(1) Coherent, Inc.(1) Electro Scientific Industries, Inc. FEI Co.(1) Insight Enterprises, Inc.(1) Itron, Inc.(1) KEMET Corp.(1) Littelfuse, Inc. LoJack Corp.(1) MTS Systems Corp. Newport Corp.(1) Plexus Corp.(1) Pulse Electronics Corp. Radisys Corp.(1) SYNNEX Corp.(1) Tech Data Corp.(1) Vishay Intertechnology, Inc.(1) Zygo Corp.(1) ENERGY EQUIPMENT AND SERVICES — 1.6% C&J Energy Services, Inc.(1) Gulf Island Fabrication, Inc. Helix Energy Solutions Group, Inc.(1) ION Geophysical Corp.(1) Mitcham Industries, Inc.(1) Parker Drilling Co.(1) TGC Industries, Inc.(1) NT Small Company - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Willbros Group, Inc.(1) $ FOOD AND STAPLES RETAILING — 0.8% Andersons, Inc. (The) Spartan Stores, Inc. SUPERVALU, Inc. FOOD PRODUCTS — 2.3% B&G Foods, Inc. Cal-Maine Foods, Inc. Darling International, Inc.(1) Dean Foods Co.(1) Farmer Bros. Co.(1) Fresh Del Monte Produce, Inc. J&J Snack Foods Corp. Omega Protein Corp.(1) Smart Balance, Inc.(1) GAS UTILITIES — 1.5% Chesapeake Utilities Corp. Laclede Group, Inc. (The) New Jersey Resources Corp. Northwest Natural Gas Co. Southwest Gas Corp. HEALTH CARE EQUIPMENT AND SUPPLIES — 3.1% Align Technology, Inc.(1) Arthrocare Corp.(1) CONMED Corp. Cooper Cos., Inc. (The) CryoLife, Inc.(1) Cynosure, Inc., Class A(1) DynaVox, Inc., Class A(1) Greatbatch, Inc.(1) Hill-Rom Holdings, Inc. Invacare Corp. Kensey Nash Corp. Orthofix International NV(1) Quidel Corp.(1) RTI Biologics, Inc.(1) Thoratec Corp.(1) HEALTH CARE PROVIDERS AND SERVICES — 3.2% Amsurg Corp.(1) Centene Corp.(1) Chemed Corp. Magellan Health Services, Inc.(1) NT Small Company - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Molina Healthcare, Inc.(1) $ PDI, Inc.(1) Providence Service Corp. (The)(1) PSS World Medical, Inc.(1) Team Health Holdings, Inc.(1) Triple-S Management Corp. Class B(1) HEALTH CARE TECHNOLOGY — 0.3% HealthStream, Inc.(1) Omnicell, Inc.(1) HOTELS, RESTAURANTS AND LEISURE — 2.1% AFC Enterprises, Inc.(1) Ameristar Casinos, Inc. Cracker Barrel Old Country Store, Inc. Interval Leisure Group, Inc. Monarch Casino & Resort, Inc.(1) Multimedia Games Holding Co., Inc.(1) Papa John's International, Inc.(1) PF Chang's China Bistro, Inc. Red Robin Gourmet Burgers, Inc.(1) Ruth's Hospitality Group, Inc.(1) Shuffle Master, Inc.(1) Town Sports International Holdings, Inc.(1) HOUSEHOLD DURABLES — 0.9% Blyth, Inc. CSS Industries, Inc. Ethan Allen Interiors, Inc. iRobot Corp.(1) INDUSTRIAL CONGLOMERATES — 0.3% Standex International Corp. INSURANCE — 3.9% Allied World Assurance Co. Holdings AG American Financial Group, Inc. American Safety Insurance Holdings Ltd.(1) AMERISAFE, Inc.(1) Amtrust Financial Services, Inc. Aspen Insurance Holdings Ltd. Endurance Specialty Holdings Ltd. FBL Financial Group, Inc., Class A Hanover Insurance Group, Inc. (The) Maiden Holdings Ltd. Meadowbrook Insurance Group, Inc. National Financial Partners Corp.(1) Protective Life Corp. StanCorp Financial Group, Inc. NT Small Company - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value State Auto Financial Corp. $ Symetra Financial Corp. Universal Insurance Holdings, Inc. INTERNET SOFTWARE AND SERVICES — 2.8% Ancestry.com, Inc.(1) Constant Contact, Inc.(1) Demand Media, Inc.(1) Dice Holdings, Inc.(1) Digital River, Inc.(1) IAC/InterActiveCorp Infospace, Inc.(1) j2 Global, Inc. Travelzoo, Inc.(1) United Online, Inc. VistaPrint NV(1) IT SERVICES — 1.7% Acxiom Corp.(1) CACI International, Inc., Class A(1) Cardtronics, Inc.(1) Convergys Corp.(1) CSG Systems International, Inc.(1) Dynamics Research Corp.(1) Unisys Corp.(1) LEISURE EQUIPMENT AND PRODUCTS — 1.6% Arctic Cat, Inc.(1) Brunswick Corp. Polaris Industries, Inc. Sturm Ruger & Co., Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.7% Affymetrix, Inc.(1) Cambrex Corp.(1) Charles River Laboratories International, Inc.(1) PAREXEL International Corp.(1) MACHINERY — 3.8% Actuant Corp., Class A Albany International Corp., Class A Ampco-Pittsburgh Corp. Briggs & Stratton Corp. FreightCar America, Inc. Hurco Cos., Inc.(1) Kadant, Inc.(1) L.B. Foster Co., Class A NT Small Company - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Miller Industries, Inc. $ NACCO Industries, Inc., Class A Sauer-Danfoss, Inc. Toro Co. (The) Trimas Corp.(1) WABCO Holdings, Inc.(1) Wabtec Corp. MEDIA — 1.3% Arbitron, Inc. Carmike Cinemas, Inc.(1) Global Sources Ltd.(1) LodgeNet Interactive Corp.(1) Scholastic Corp. Sinclair Broadcast Group, Inc., Class A SuperMedia, Inc.(1) METALS AND MINING — 1.4% Aurizon Mines Ltd.(1) Coeur d'Alene Mines Corp.(1) Compass Minerals International, Inc. Endeavour Silver Corp.(1) Handy & Harman Ltd.(1) Nevsun Resources Ltd. Noranda Aluminum Holding Corp. Silvercorp Metals, Inc. MULTILINE RETAIL — 0.4% Dillard's, Inc., Class A Dollar Tree, Inc.(1) OIL, GAS AND CONSUMABLE FUELS — 3.1% Callon Petroleum Co.(1) Cloud Peak Energy, Inc.(1) Contango Oil & Gas Co.(1) CVR Energy, Inc.(1) Energy XXI Bermuda Ltd.(1) REX American Resources Corp.(1) Stone Energy Corp.(1) Tesoro Corp.(1) Vaalco Energy, Inc.(1) W&T Offshore, Inc. Western Refining, Inc. PAPER AND FOREST PRODUCTS — 1.4% Buckeye Technologies, Inc. Domtar Corp. NT Small Company - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Neenah Paper, Inc. $ P.H. Glatfelter Co. PERSONAL PRODUCTS — 0.6% Medifast, Inc.(1) USANA Health Sciences, Inc.(1) PHARMACEUTICALS — 2.8% Acura Pharmaceuticals, Inc.(1) Cornerstone Therapeutics, Inc.(1) Depomed, Inc.(1) Endo Pharmaceuticals Holdings, Inc.(1) Hi-Tech Pharmacal Co., Inc.(1) Medicines Co. (The)(1) Medicis Pharmaceutical Corp., Class A Obagi Medical Products, Inc.(1) Par Pharmaceutical Cos., Inc.(1) Questcor Pharmaceuticals, Inc.(1) Salix Pharmaceuticals Ltd.(1) ViroPharma, Inc.(1) PROFESSIONAL SERVICES — 2.0% Barrett Business Services, Inc. Corporate Executive Board Co. (The) Exponent, Inc.(1) Huron Consulting Group, Inc.(1) ICF International, Inc.(1) Insperity, Inc. Navigant Consulting, Inc.(1) RPX Corp.(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 6.9% BioMed Realty Trust, Inc. CBL & Associates Properties, Inc. Colonial Properties Trust Coresite Realty Corp. CubeSmart Entertainment Properties Trust Extra Space Storage, Inc. First Industrial Realty Trust, Inc.(1) Home Properties, Inc. Hospitality Properties Trust Kilroy Realty Corp. LaSalle Hotel Properties LTC Properties, Inc. Mack-Cali Realty Corp. Mid-America Apartment Communities, Inc. Mission West Properties, Inc. NT Small Company - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value National Retail Properties, Inc. $ Post Properties, Inc. PS Business Parks, Inc. Sovran Self Storage, Inc. Tanger Factory Outlet Centers Universal Health Realty Income Trust REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.2% FirstService Corp.(1) Forestar Group, Inc.(1) ROAD AND RAIL — 1.9% AMERCO, Inc. Arkansas Best Corp. Knight Transportation, Inc. Marten Transport Ltd. Old Dominion Freight Line, Inc.(1) Quality Distribution, Inc.(1) RailAmerica, Inc.(1) Swift Transportation Co.(1) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 4.0% ASM International NV New York Shares Cabot Microelectronics Corp. Cypress Semiconductor Corp.(1) Entegris, Inc.(1) Exar Corp.(1) GT Advanced Technologies, Inc.(1) Kulicke & Soffa Industries, Inc.(1) Lattice Semiconductor Corp.(1) LSI Corp.(1) LTX-Credence Corp.(1) Micrel, Inc. MKS Instruments, Inc. Photronics, Inc.(1) PMC - Sierra, Inc.(1) Rudolph Technologies, Inc.(1) Standard Microsystems Corp.(1) Tessera Technologies, Inc.(1) SOFTWARE — 3.7% ACI Worldwide, Inc.(1) Aspen Technology, Inc.(1) Blackbaud, Inc. Cadence Design Systems, Inc.(1) CommVault Systems, Inc.(1) NT Small Company - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Fair Isaac Corp. $ Guidance Software, Inc.(1) JDA Software Group, Inc.(1) Manhattan Associates, Inc.(1) Monotype Imaging Holdings, Inc.(1) NetScout Systems, Inc.(1) QAD, Inc., Class A(1) QAD, Inc., Class B(1) Quest Software, Inc.(1) TeleNav, Inc.(1) TiVo, Inc.(1) Websense, Inc.(1) SPECIALTY RETAIL — 3.7% Body Central Corp.(1) Cato Corp. (The), Class A Childrens Place Retail Stores, Inc. (The)(1) Express, Inc.(1) Finish Line, Inc. (The), Class A GameStop Corp., Class A Genesco, Inc.(1) Hibbett Sports, Inc.(1) Men's Wearhouse, Inc. (The) Pier 1 Imports, Inc.(1) Select Comfort Corp.(1) TEXTILES, APPAREL AND LUXURY GOODS — 2.6% Iconix Brand Group, Inc.(1) Jones Group, Inc. (The) Liz Claiborne, Inc.(1) Movado Group, Inc. Oxford Industries, Inc. Quiksilver, Inc.(1) True Religion Apparel, Inc.(1) THRIFTS AND MORTGAGE FINANCE — 0.2% TrustCo Bank Corp. NY Walker & Dunlop, Inc.(1) TRADING COMPANIES AND DISTRIBUTORS — 1.3% Applied Industrial Technologies, Inc. Beacon Roofing Supply, Inc.(1) DXP Enterprises, Inc.(1) MFC Industrial Ltd. WATER UTILITIES — 0.4% American States Water Co. NT Small Company - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value WIRELESS TELECOMMUNICATION SERVICES† USA Mobility, Inc. $ TOTAL COMMON STOCKS (Cost $139,056,368) TEMPORARY CASH INVESTMENTS — 1.8% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 6.125%, 11/15/27, valued at $1,117,621), in a joint trading account at 0.01%, dated 3/30/12, due 4/2/12 (Delivery value $1,094,625) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $696,939), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $684,142) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.50%, 5/15/38, valued at $839,029), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $820,970) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $3,064,726) TOTAL INVESTMENT SECURITIES — 99.9% (Cost $142,121,094) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Non-income producing. NT Small Company - Schedule of Investments MARCH 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. NT Small Company - Schedule of Investments MARCH 31, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks $ — — Temporary Cash Investments $ — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of March 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Small Company Fund March 31, 2012 Small Company - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 99.4% AEROSPACE AND DEFENSE — 1.6% AeroVironment, Inc.(1) $ American Science & Engineering, Inc. Ceradyne, Inc. Cubic Corp. Curtiss-Wright Corp. Moog, Inc., Class A(1) Teledyne Technologies, Inc.(1) AIR FREIGHT AND LOGISTICS — 0.8% Forward Air Corp. Park-Ohio Holdings Corp.(1) AIRLINES — 0.3% Alaska Air Group, Inc.(1) AUTO COMPONENTS — 0.5% Spartan Motors, Inc. Standard Motor Products, Inc. BEVERAGES — 0.3% Coca-Cola Bottling Co. Consolidated National Beverage Corp.(1) BIOTECHNOLOGY — 1.8% Cubist Pharmaceuticals, Inc.(1) Genomic Health, Inc.(1) Momenta Pharmaceuticals, Inc.(1) PDL BioPharma, Inc. Pharmacyclics, Inc.(1) Progenics Pharmaceuticals, Inc.(1) Spectrum Pharmaceuticals, Inc.(1) United Therapeutics Corp.(1) BUILDING PRODUCTS — 0.3% Gibraltar Industries, Inc.(1) CAPITAL MARKETS — 1.6% Artio Global Investors, Inc. Calamos Asset Management, Inc., Class A Diamond Hill Investment Group, Inc. FXCM, Inc., Class A Greenhill & Co., Inc. INTL FCStone, Inc.(1) Investment Technology Group, Inc.(1) Kohlberg Capital Corp. Small Company - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Pzena Investment Management, Inc., Class A $ Virtus Investment Partners, Inc.(1) Waddell & Reed Financial, Inc. CHEMICALS — 1.6% Flotek Industries, Inc.(1) Georgia Gulf Corp.(1) H.B. Fuller Co. Minerals Technologies, Inc. Rockwood Holdings, Inc.(1) Sensient Technologies Corp. COMMERCIAL BANKS — 4.5% Bank of the Ozarks, Inc. CapitalSource, Inc. Central Pacific Financial Corp.(1) City Holding Co. City National Corp. Columbia Banking System, Inc. Community Bank System, Inc. CVB Financial Corp. Enterprise Financial Services Corp. F.N.B. Corp. First Financial Bancorp First Financial Bankshares, Inc. Old National Bancorp. PacWest Bancorp. Pinnacle Financial Partners, Inc.(1) Signature Bank(1) Sterling Financial Corp.(1) Tompkins Financial Corp. Trustmark Corp. UMB Financial Corp. Westamerica Bancorp. COMMERCIAL SERVICES AND SUPPLIES — 1.4% Deluxe Corp. Herman Miller, Inc. HNI Corp. Intersections, Inc. Standard Parking Corp.(1) Tetra Tech, Inc.(1) TRC Cos., Inc.(1) US Ecology, Inc. COMMUNICATIONS EQUIPMENT — 1.0% Arris Group, Inc.(1) Brocade Communications Systems, Inc.(1) Small Company - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Comtech Telecommunications Corp. $ Plantronics, Inc. Symmetricom, Inc.(1) COMPUTERS AND PERIPHERALS — 1.3% Cray, Inc.(1) QLogic Corp.(1) Rimage Corp. Synaptics, Inc.(1) Xyratex Ltd. CONSTRUCTION AND ENGINEERING — 1.7% EMCOR Group, Inc. Foster Wheeler AG(1) Granite Construction, Inc. Michael Baker Corp.(1) Primoris Services Corp. URS Corp. CONSTRUCTION MATERIALS — 0.1% Headwaters, Inc.(1) United States Lime & Minerals, Inc.(1) CONSUMER FINANCE — 1.2% Advance America Cash Advance Centers, Inc. Cash America International, Inc. World Acceptance Corp.(1) CONTAINERS AND PACKAGING — 0.6% Boise, Inc. Myers Industries, Inc. DIVERSIFIED CONSUMER SERVICES — 1.7% American Public Education, Inc.(1) Bridgepoint Education, Inc.(1) Coinstar, Inc.(1) ITT Educational Services, Inc.(1) Steiner Leisure, Ltd.(1) DIVERSIFIED FINANCIAL SERVICES — 0.7% Interactive Brokers Group, Inc., Class A MarketAxess Holdings, Inc. Small Company - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value DIVERSIFIED TELECOMMUNICATION SERVICES — 0.5% Premiere Global Services, Inc.(1) $ Vonage Holdings Corp.(1) ELECTRIC UTILITIES — 1.0% Empire District Electric Co. (The) Hawaiian Electric Industries, Inc. MGE Energy, Inc. Portland General Electric Co. UniSource Energy Corp. ELECTRICAL EQUIPMENT — 1.2% Acuity Brands, Inc. Belden, Inc. Generac Holdings, Inc.(1) Ultralife Corp.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 4.2% Agilysys, Inc.(1) Coherent, Inc.(1) Electro Scientific Industries, Inc. FEI Co.(1) Insight Enterprises, Inc.(1) Itron, Inc.(1) KEMET Corp.(1) Littelfuse, Inc. LoJack Corp.(1) MTS Systems Corp. Newport Corp.(1) Plexus Corp.(1) Pulse Electronics Corp. Radisys Corp.(1) SYNNEX Corp.(1) Tech Data Corp.(1) Vishay Intertechnology, Inc.(1) Zygo Corp.(1) ENERGY EQUIPMENT AND SERVICES — 1.6% C&J Energy Services, Inc.(1) Gulf Island Fabrication, Inc. Helix Energy Solutions Group, Inc.(1) ION Geophysical Corp.(1) Mitcham Industries, Inc.(1) Parker Drilling Co.(1) TGC Industries, Inc.(1) Small Company - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Willbros Group, Inc.(1) $ FOOD AND STAPLES RETAILING — 0.8% Andersons, Inc. (The) Spartan Stores, Inc. SUPERVALU, Inc. FOOD PRODUCTS — 2.3% B&G Foods, Inc. Cal-Maine Foods, Inc. Darling International, Inc.(1) Dean Foods Co.(1) Farmer Bros. Co.(1) Fresh Del Monte Produce, Inc. J&J Snack Foods Corp. Omega Protein Corp.(1) Smart Balance, Inc.(1) GAS UTILITIES — 1.5% Chesapeake Utilities Corp. Laclede Group, Inc. (The) New Jersey Resources Corp. Northwest Natural Gas Co. Southwest Gas Corp. HEALTH CARE EQUIPMENT AND SUPPLIES — 3.1% Align Technology, Inc.(1) Arthrocare Corp.(1) CONMED Corp. Cooper Cos., Inc. (The) CryoLife, Inc.(1) Cynosure, Inc., Class A(1) DynaVox, Inc., Class A(1) Greatbatch, Inc.(1) Hill-Rom Holdings, Inc. Invacare Corp. Kensey Nash Corp. Orthofix International NV(1) Quidel Corp.(1) RTI Biologics, Inc.(1) Thoratec Corp.(1) HEALTH CARE PROVIDERS AND SERVICES — 3.2% Amsurg Corp.(1) Centene Corp.(1) Chemed Corp. Magellan Health Services, Inc.(1) Small Company - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Molina Healthcare, Inc.(1) $ PDI, Inc.(1) Providence Service Corp. (The)(1) PSS World Medical, Inc.(1) Team Health Holdings, Inc.(1) Triple-S Management Corp. Class B(1) HEALTH CARE TECHNOLOGY — 0.3% HealthStream, Inc.(1) Omnicell, Inc.(1) HOTELS, RESTAURANTS AND LEISURE — 2.1% AFC Enterprises, Inc.(1) Ameristar Casinos, Inc. Cracker Barrel Old Country Store, Inc. Interval Leisure Group, Inc. Monarch Casino & Resort, Inc.(1) Multimedia Games Holding Co., Inc.(1) Papa John's International, Inc.(1) PF Chang's China Bistro, Inc. Red Robin Gourmet Burgers, Inc.(1) Ruth's Hospitality Group, Inc.(1) Shuffle Master, Inc.(1) Town Sports International Holdings, Inc.(1) HOUSEHOLD DURABLES — 0.9% Blyth, Inc. CSS Industries, Inc. Ethan Allen Interiors, Inc. iRobot Corp.(1) INDUSTRIAL CONGLOMERATES — 0.3% Standex International Corp. INSURANCE — 4.0% Allied World Assurance Co. Holdings AG American Financial Group, Inc. American Safety Insurance Holdings Ltd.(1) AMERISAFE, Inc.(1) Amtrust Financial Services, Inc. Aspen Insurance Holdings Ltd. Endurance Specialty Holdings Ltd. FBL Financial Group, Inc., Class A Hanover Insurance Group, Inc. (The) Maiden Holdings Ltd. Meadowbrook Insurance Group, Inc. National Financial Partners Corp.(1) Protective Life Corp. StanCorp Financial Group, Inc. Small Company - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value State Auto Financial Corp. $ Symetra Financial Corp. Universal Insurance Holdings, Inc. INTERNET SOFTWARE AND SERVICES — 2.9% Ancestry.com, Inc.(1) Constant Contact, Inc.(1) Demand Media, Inc.(1) Dice Holdings, Inc.(1) Digital River, Inc.(1) IAC/InterActiveCorp Infospace, Inc.(1) j2 Global, Inc. Travelzoo, Inc.(1) United Online, Inc. VistaPrint NV(1) IT SERVICES — 1.7% Acxiom Corp.(1) CACI International, Inc., Class A(1) Cardtronics, Inc.(1) Convergys Corp.(1) CSG Systems International, Inc.(1) Dynamics Research Corp.(1) Unisys Corp.(1) LEISURE EQUIPMENT AND PRODUCTS — 1.7% Arctic Cat, Inc.(1) Brunswick Corp. Polaris Industries, Inc. Sturm Ruger & Co., Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.7% Affymetrix, Inc.(1) Cambrex Corp.(1) Charles River Laboratories International, Inc.(1) PAREXEL International Corp.(1) MACHINERY — 3.9% Actuant Corp., Class A Albany International Corp., Class A Ampco-Pittsburgh Corp. Briggs & Stratton Corp. FreightCar America, Inc. Hurco Cos., Inc.(1) Kadant, Inc.(1) L.B. Foster Co., Class A Small Company - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Miller Industries, Inc. $ NACCO Industries, Inc., Class A Sauer-Danfoss, Inc. Toro Co. (The) Trimas Corp.(1) WABCO Holdings, Inc.(1) Wabtec Corp. MEDIA — 1.3% Arbitron, Inc. Carmike Cinemas, Inc.(1) Global Sources Ltd.(1) LodgeNet Interactive Corp.(1) Scholastic Corp. Sinclair Broadcast Group, Inc., Class A SuperMedia, Inc.(1) METALS AND MINING — 1.4% Aurizon Mines Ltd.(1) Coeur d'Alene Mines Corp.(1) Compass Minerals International, Inc. Endeavour Silver Corp.(1) Handy & Harman Ltd.(1) Nevsun Resources Ltd. Noranda Aluminum Holding Corp. Silvercorp Metals, Inc. MULTILINE RETAIL — 0.3% Dillard's, Inc., Class A Dollar Tree, Inc.(1) OIL, GAS AND CONSUMABLE FUELS — 3.1% Callon Petroleum Co.(1) Cloud Peak Energy, Inc.(1) Contango Oil & Gas Co.(1) CVR Energy, Inc.(1) Energy XXI Bermuda Ltd.(1) REX American Resources Corp.(1) Stone Energy Corp.(1) Tesoro Corp.(1) Vaalco Energy, Inc.(1) W&T Offshore, Inc. Western Refining, Inc. PAPER AND FOREST PRODUCTS — 1.4% Buckeye Technologies, Inc. Domtar Corp. Small Company - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Neenah Paper, Inc. $ P.H. Glatfelter Co. PERSONAL PRODUCTS — 0.6% Medifast, Inc.(1) USANA Health Sciences, Inc.(1) PHARMACEUTICALS — 2.9% Acura Pharmaceuticals, Inc.(1) Cornerstone Therapeutics, Inc.(1) Depomed, Inc.(1) Endo Pharmaceuticals Holdings, Inc.(1) Hi-Tech Pharmacal Co., Inc.(1) Medicines Co. (The)(1) Medicis Pharmaceutical Corp., Class A Obagi Medical Products, Inc.(1) Par Pharmaceutical Cos., Inc.(1) Questcor Pharmaceuticals, Inc.(1) Salix Pharmaceuticals Ltd.(1) ViroPharma, Inc.(1) PROFESSIONAL SERVICES — 2.0% Barrett Business Services, Inc. Corporate Executive Board Co. (The) Exponent, Inc.(1) Huron Consulting Group, Inc.(1) ICF International, Inc.(1) Insperity, Inc. Navigant Consulting, Inc.(1) RPX Corp.(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 7.1% BioMed Realty Trust, Inc. CBL & Associates Properties, Inc. Colonial Properties Trust Coresite Realty Corp. CubeSmart Entertainment Properties Trust Extra Space Storage, Inc. First Industrial Realty Trust, Inc.(1) Home Properties, Inc. Hospitality Properties Trust Kilroy Realty Corp. LaSalle Hotel Properties LTC Properties, Inc. Mack-Cali Realty Corp. Mid-America Apartment Communities, Inc. Mission West Properties, Inc. Small Company - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value National Retail Properties, Inc. $ Post Properties, Inc. PS Business Parks, Inc. Sovran Self Storage, Inc. Tanger Factory Outlet Centers Universal Health Realty Income Trust REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.2% FirstService Corp.(1) Forestar Group, Inc.(1) ROAD AND RAIL — 1.9% AMERCO, Inc. Arkansas Best Corp. Knight Transportation, Inc. Marten Transport Ltd. Old Dominion Freight Line, Inc.(1) Quality Distribution, Inc.(1) RailAmerica, Inc.(1) Swift Transportation Co.(1) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 4.1% ASM International NV New York Shares Cabot Microelectronics Corp. Cypress Semiconductor Corp.(1) Entegris, Inc.(1) Exar Corp.(1) GT Advanced Technologies, Inc.(1) Kulicke & Soffa Industries, Inc.(1) Lattice Semiconductor Corp.(1) LSI Corp.(1) LTX-Credence Corp.(1) Micrel, Inc. MKS Instruments, Inc. Photronics, Inc.(1) PMC - Sierra, Inc.(1) Rudolph Technologies, Inc.(1) Standard Microsystems Corp.(1) Tessera Technologies, Inc.(1) SOFTWARE — 3.8% ACI Worldwide, Inc.(1) Aspen Technology, Inc.(1) Blackbaud, Inc. Cadence Design Systems, Inc.(1) CommVault Systems, Inc.(1) Small Company - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Fair Isaac Corp. $ Guidance Software, Inc.(1) JDA Software Group, Inc.(1) Manhattan Associates, Inc.(1) Monotype Imaging Holdings, Inc.(1) NetScout Systems, Inc.(1) QAD, Inc., Class A(1) QAD, Inc., Class B(1) Quest Software, Inc.(1) TeleNav, Inc.(1) TiVo, Inc.(1) Websense, Inc.(1) SPECIALTY RETAIL — 3.7% Body Central Corp.(1) Cato Corp. (The), Class A Childrens Place Retail Stores, Inc. (The)(1) Express, Inc.(1) Finish Line, Inc. (The), Class A GameStop Corp., Class A Genesco, Inc.(1) Hibbett Sports, Inc.(1) Men's Wearhouse, Inc. (The) Pier 1 Imports, Inc.(1) Select Comfort Corp.(1) TEXTILES, APPAREL AND LUXURY GOODS — 2.7% Iconix Brand Group, Inc.(1) Jones Group, Inc. (The) Liz Claiborne, Inc.(1) Movado Group, Inc. Oxford Industries, Inc. Quiksilver, Inc.(1) True Religion Apparel, Inc.(1) THRIFTS AND MORTGAGE FINANCE — 0.2% Trustco Bank Corp. NY Walker & Dunlop, Inc.(1) TOBACCO — 0.2% Universal Corp. TRADING COMPANIES AND DISTRIBUTORS — 1.2% Applied Industrial Technologies, Inc. Beacon Roofing Supply, Inc.(1) DXP Enterprises, Inc.(1) MFC Industrial Ltd. Small Company - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value WATER UTILITIES — 0.4% American States Water Co. $ WIRELESS TELECOMMUNICATION SERVICES† USA Mobility, Inc. TOTAL COMMON STOCKS (Cost $230,369,907) TEMPORARY CASH INVESTMENTS — 0.7% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 6.125%, 11/15/27, valued at $701,085), in a joint trading account at 0.01%, dated 3/30/12, due 4/2/12 (Delivery value $686,659) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $437,190), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $429,163) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.50%, 5/15/38, valued at $526,324), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $514,995) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,923,505) TOTAL INVESTMENT SECURITIES — 100.1% (Cost $232,293,412) OTHER ASSETS AND LIABILITIES — (0.1)% ) TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Non-income producing. Small Company - Schedule of Investments MARCH 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks $ — — Temporary Cash Investments $ — Total Value of Investment Securities $ $ — Small Company - Schedule of Investments MARCH 31, 2012 (UNAUDITED) 3. Federal Tax Information As of March 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Strategic Inflation Opportunities Fund March 31, 2012 Strategic Inflation Opportunities - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Principal Amount Value U.S. TREASURY SECURITIES— 36.4% U.S. Treasury Inflation Indexed Notes, 0.625%, 4/15/13(1) $ $ U.S. Treasury Inflation Indexed Notes, 1.875%, 7/15/13(1) U.S. Treasury Inflation Indexed Notes, 2.00%, 1/15/14(1) U.S. Treasury Inflation Indexed Notes, 1.25%, 4/15/14(1) U.S. Treasury Inflation Indexed Notes, 2.00%, 7/15/14(1) U.S. Treasury Inflation Indexed Notes, 1.625%, 1/15/15(1) U.S. Treasury Inflation Indexed Notes, 0.50%, 4/15/15(1) U.S. Treasury Inflation Indexed Notes, 1.875%, 7/15/15(1) U.S. Treasury Inflation Indexed Notes, 2.00%, 1/15/16(1) U.S. Treasury Inflation Indexed Notes, 0.125%, 4/15/16(1) U.S. Treasury Inflation Indexed Notes, 2.50%, 7/15/16(1) U.S. Treasury Inflation Indexed Notes, 2.375%, 1/15/17(1) U.S. Treasury Inflation Indexed Notes, 1.625%, 1/15/18(1) U.S. Treasury Notes, 1.50%, 7/31/16(1) U.S. Treasury Notes, 0.875%, 2/28/17(1) TOTAL U.S. TREASURY SECURITIES (Cost $37,962,010) COMMON STOCKS — 17.0% CHEMICALS — 0.5% Agrium, Inc. Monsanto Co. Mosaic Co. (The) Potash Corp. of Saskatchewan, Inc. ENERGY EQUIPMENT AND SERVICES — 2.2% Baker Hughes, Inc. Diamond Offshore Drilling, Inc. Ensco plc ADR Gasfrac Energy Services, Inc.(2) Halliburton Co. Nabors Industries Ltd.(2) National Oilwell Varco, Inc. Oceaneering International, Inc. Patterson-UTI Energy, Inc. Rowan Cos., Inc.(2) Schlumberger Ltd. Tidewater, Inc. Weatherford International Ltd.(2) HOTELS, RESTAURANTS AND LEISURE — 0.1% Starwood Hotels & Resorts Worldwide, Inc. METALS AND MINING — 2.3% Allied Nevada Gold Corp.(2) B2Gold Corp.(2) Barrick Gold Corp. BHP Billiton Ltd. ADR Strategic Inflation Opportunities - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Detour Gold Corp.(2) $ First Majestic Silver Corp.(2) Franco-Nevada Corp. Freeport-McMoRan Copper & Gold, Inc. Goldcorp, Inc. New York Shares Kinross Gold Corp. New York Shares New Gold, Inc.(2) Newmont Mining Corp. Osisko Mining Corp.(2) Royal Gold, Inc. Silver Wheaton Corp. SunCoke Energy, Inc.(2) Tahoe Resources, Inc.(2) Teck Resources Ltd. Yamana Gold, Inc. New York Shares OIL, GAS AND CONSUMABLE FUELS — 7.0% Alpha Natural Resources, Inc.(2) Anadarko Petroleum Corp. Apache Corp. Cabot Oil & Gas Corp. Canadian Natural Resources Ltd. Canadian Oil Sands Ltd. Chesapeake Energy Corp. Chevron Corp. Cimarex Energy Co. Cobalt International Energy, Inc.(2) ConocoPhillips Continental Resources, Inc.(2) Denbury Resources, Inc.(2) Devon Energy Corp. Encana Corp. Energy Transfer Equity LP EOG Resources, Inc. Exxon Mobil Corp. Forest Oil Corp.(2) Hess Corp. Lone Pine Resources, Inc.(2) Marathon Oil Corp. Marathon Petroleum Corp. Newfield Exploration Co.(2) Noble Energy, Inc. Occidental Petroleum Corp. Peabody Energy Corp. Pioneer Natural Resources Co. Plains Exploration & Production Co.(2) Range Resources Corp. Renegade Petroleum Ltd.(2) Southwestern Energy Co.(2) Spectra Energy Corp. Suncor Energy, Inc. Strategic Inflation Opportunities - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Sunoco, Inc. $ Talisman Energy, Inc. Talisman Energy, Inc., New York shares TransCanada Corp. Valero Energy Corp. Whiting Petroleum Corp.(2) Williams Cos., Inc. (The) WPX Energy, Inc.(2) Zodiac Exploration, Inc.(2) PAPER AND FOREST PRODUCTS† Domtar Corp. REAL ESTATE INVESTMENT TRUSTS (REITs) — 2.9% American Tower Corp. Apartment Investment & Management Co., Class A Capital Property Fund DDR Corp. Derwent London plc Dexus Property Group Douglas Emmett, Inc. Duke Realty Corp. Equity Residential Essex Property Trust, Inc. Gecina SA Goodman Group Hammerson plc Host Hotels & Resorts, Inc. Investa Office Fund Japan Real Estate Investment Corp. 5 Japan Retail Fund Investment Corp. 21 Kilroy Realty Corp. LaSalle Hotel Properties Macerich Co. (The) Newcastle Investment Corp. Nippon Building Fund, Inc. 5 ProLogis, Inc. Simon Property Group, Inc. SL Green Realty Corp. Taubman Centers, Inc. Unibail-Rodamco SE United Urban Investment Corp. 26 Westfield Group Weyerhaeuser Co. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 1.9% Ayala Land, Inc. BR Malls Participacoes SA Brookfield Asset Management, Inc. Class A Strategic Inflation Opportunities - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares/ Principal Amount Value CapitaMalls Asia Ltd. $ CBRE Group, Inc.(2) Cheung Kong Holdings Ltd. China Overseas Land & Investment Ltd. China Resources Land Ltd. Chong Hong Construction Co. Daito Trust Construction Co. Ltd. Daiwa House Industry Co. Ltd. Evergrande Real Estate Group Ltd. Forest City Enterprises, Inc. Class A(2) Global Logistic Properties Ltd.(2) Growthpoint Properties Ltd. Hang Lung Properties Ltd. Huaku Development Co. Ltd. Indiabulls Real Estate Ltd. Keppel Land Ltd. Kerry Properties Ltd. Longfor Properties Co. Ltd. Mitsubishi Estate Co. Ltd. Mitsui Fudosan Co. Ltd. New World Development Co. Ltd. PT Alam Sutera Realty Tbk PT Ciputra Development Tbk PT Lippo Karawaci Tbk Robinsons Land Corp. Sino Land Co. Ltd. SM Prime Holdings, Inc. Sobha Developers Ltd. Sumitomo Realty & Development Co. Ltd. Sun Hung Kai Properties Ltd. Unite Group plc TRADING COMPANIES AND DISTRIBUTORS — 0.1% Noble Group Ltd. TOTAL COMMON STOCKS (Cost $18,205,206) COMMODITY ETFS — 14.4% iShares S&P GSCI Commodity Indexed Trust(2) PowerShares DB Commodity Index Tracking Fund(2) SPDR Gold Shares(2) Sprott Physical Gold Trust(2) TOTAL COMMODITY ETFS (Cost $14,847,727) COMMERCIAL PAPER(3) — 9.0% BP Capital Markets plc, 0.21%, 6/5/12(1)(4) $ Chariot Funding LLC, 0.17%, 5/18/12(1)(4) Strategic Inflation Opportunities - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Principal Amount Value CRC Funding LLC, 0.41%, 5/14/12(1)(4) $ $ Crown Point Capital Co. LLC, 0.30%, 4/2/12(1)(4) General Electric Capital Corp., 0.11%, 4/2/12(1) Govco LLC, 0.37%, 5/7/12(1)(4) Legacy Capital LLC, 0.30%, 4/4/12(1)(4) Reckitt Benckiser Treasury Services plc, 0.12%, 4/23/12(1)(4) TOTAL COMMERCIAL PAPER (Cost $9,598,142) CORPORATE BONDS — 3.1% AUTO COMPONENTS — 0.1% Visteon Corp., 6.75%, 4/15/19(1) AUTOMOBILES — 0.2% Daimler Finance North America LLC, 6.50%, 11/15/13(1) Ford Motor Credit Co. LLC, 5.00%, 5/15/18(1) BEVERAGES† Anheuser-Busch InBev Worldwide, Inc., 5.375%, 1/15/20(1) CHEMICALS — 0.1% Ashland, Inc., 9.125%, 6/1/17(1) CF Industries, Inc., 6.875%, 5/1/18 COMMERCIAL BANKS — 0.1% Bank of Nova Scotia, 2.375%, 12/17/13(1) Capital One Financial Corp., 2.125%, 7/15/14 CONSUMER FINANCE — 0.1% CIT Group, Inc., 4.75%, 2/15/15(1)(4) Credit Suisse (New York), 5.50%, 5/1/14(1) HSBC Finance Corp., 6.375%, 11/27/12(1) CONTAINERS AND PACKAGING — 0.1% Ardagh Packaging Finance plc, 7.375%, 10/15/17(1)(4) DIVERSIFIED FINANCIAL SERVICES — 0.3% Ally Financial, Inc., 8.30%, 2/12/15(1) Citigroup, Inc., 6.00%, 12/13/13(1) General Electric Capital Corp., 2.10%, 1/7/14(1) Goldman Sachs Group, Inc. (The), 3.625%, 2/7/16(1) Morgan Stanley, 5.625%, 9/23/19(1) UBS AG (Stamford Branch), 2.25%, 8/12/13(1) DIVERSIFIED TELECOMMUNICATION SERVICES — 0.2% CenturyLink, Inc., Series L, 7.875%, 8/15/12(1) Cincinnati Bell, Inc., 8.25%, 10/15/17(1) Strategic Inflation Opportunities - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Principal Amount Value Frontier Communications Corp., 6.25%, 1/15/13(1) $ $ Windstream Corp., 7.875%, 11/1/17(1) ELECTRIC UTILITIES — 0.1% AES Corp. (The), 9.75%, 4/15/16(1) FOOD PRODUCTS† Tyson Foods, Inc., 6.85%, 4/1/16(1) GAS UTILITIES — 0.1% Plains All American Pipeline LP / PAA Finance Corp., 4.25%, 9/1/12(1) TransCanada PipeLines Ltd., 0.875%, 3/2/15 HEALTH CARE PROVIDERS AND SERVICES — 0.2% DaVita, Inc., 6.375%, 11/1/18(1) Express Scripts, Inc., 6.25%, 6/15/14(1) Fresenius Medical Care US Finance II, Inc., 5.625%, 7/31/19(4) Universal Health Services, Inc., 7.125%, 6/30/16(1) HOTELS, RESTAURANTS AND LEISURE — 0.1% Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp., 7.875%, 11/1/17(1) IT SERVICES† International Business Machines Corp., 1.95%, 7/22/16 MEDIA — 0.3% CCO Holdings LLC/CCO Holdings Capital Corp., 7.25%, 10/30/17 Comcast Corp., 5.30%, 1/15/14(1) DISH DBS Corp., 7.00%, 10/1/13(1) Sirius XM Radio, Inc., 8.75%, 4/1/15(1)(4) METALS AND MINING — 0.1% Barrick Gold Corp., 2.90%, 5/30/16 Xstrata Canada Financial Corp., 2.85%, 11/10/14(4) MULTI-UTILITIES — 0.2% Calpine Construction Finance Co. LP/CCFC Finance Corp., 8.00%, 6/1/16(1)(4) Calpine Corp., 7.25%, 10/15/17(1)(4) CMS Energy Corp., 4.25%, 9/30/15 CMS Energy Corp., 8.75%, 6/15/19(1) Commonwealth Edison Co., 1.625%, 1/15/14(1) DTE Energy Co., 1.18%, 6/3/13(1) OIL, GAS AND CONSUMABLE FUELS — 0.3% Alpha Natural Resources, Inc., 6.00%, 6/1/19(1) Anadarko Petroleum Corp., 5.75%, 6/15/14(1) Anadarko Petroleum Corp., 5.95%, 9/15/16(1) Canadian Natural Resources Ltd., 5.15%, 2/1/13(1) Strategic Inflation Opportunities - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Principal Amount Value Cenovus Energy, Inc., 4.50%, 9/15/14(1) $ $ Newfield Exploration Co., 6.875%, 2/1/20(1) Peabody Energy Corp., 7.375%, 11/1/16(1) Peabody Energy Corp., 6.50%, 9/15/20(1) PAPER AND FOREST PRODUCTS — 0.1% Georgia-Pacific LLC, 8.25%, 5/1/16(1)(4) PERSONAL PRODUCTS† Procter & Gamble Co. (The), 0.70%, 8/15/14(1) PHARMACEUTICALS — 0.1% Sanofi, 1.20%, 9/30/14 Valeant Pharmaceuticals International, 6.50%, 7/15/16(1)(4) REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.1% Developers Diversified Realty Corp., 5.375%, 10/15/12(1) ERP Operating LP, 5.20%, 4/1/13(1) Reckson Operating Partnership LP, 6.00%, 3/31/16(1) Ventas Realty LP / Ventas Capital Corp., 6.75%, 4/1/17(1) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 0.1% Advanced Micro Devices, Inc., 8.125%, 12/15/17(1) TEXTILES, APPAREL AND LUXURY GOODS† Gap, Inc. (The), 5.95%, 4/12/21(1) WIRELESS TELECOMMUNICATION SERVICES — 0.1% Sprint Nextel Corp., 6.00%, 12/1/16(1) TOTAL CORPORATE BONDS (Cost $3,288,477) COMMERCIAL MORTGAGE-BACKED SECURITIES(5) — 1.9% Banc of America Commercial Mortgage, Inc., Series 2004-1, Class A4 SEQ, 4.76%, 11/10/39(1) Banc of America Commercial Mortgage, Inc., Series 2004-6, Class A3 SEQ, 4.51%, 12/10/42(1) Banc of America Commercial Mortgage, Inc., Series 2005-5, Class A4, VRN, 5.12%, 4/10/12(1) Banc of America Commercial Mortgage, Inc., Series 2005-5, Class AM, VRN, 5.18%, 4/10/12(1) Greenwich Capital Commercial Funding Corp., Series 2004-GG1, Class B, VRN, 5.43%, 4/10/12(1) Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class A3 SEQ, 4.57%, 8/10/42(1) Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class A4, VRN, 4.80%, 4/10/12(1) Strategic Inflation Opportunities - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Principal Amount Value GS Mortgage Securities Corp. II, Series 2004-GG2, Class A6 SEQ, VRN, 5.40%, 4/10/12(1) $ $ GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4A SEQ, 4.75%, 7/10/39(1) LB-UBS Commercial Mortgage Trust, Series 2004-C1, Class A4 SEQ, 4.57%, 1/15/31(1) LB-UBS Commercial Mortgage Trust, Series 2004-C2, Class A4 SEQ, 4.37%, 3/15/36(1) LB-UBS Commercial Mortgage Trust, Series 2004-C4, Class A4, VRN, 5.28%, 4/15/12(1) LB-UBS Commercial Mortgage Trust, Series 2004-C8, Class AJ, VRN, 4.86%, 4/15/12(1) LB-UBS Commercial Mortgage Trust, Series 2005-C3, Class AJ SEQ, 4.84%, 7/15/40(1) LB-UBS Commercial Mortgage Trust, Series 2005-C5, Class AM, VRN, 5.02%, 4/15/12(1) LB-UBS Commercial Mortgage Trust, Series 2005-C7, Class AM SEQ, VRN, 5.26%, 4/15/12(1) Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A3 SEQ, 4.50%, 10/15/41(1) Wachovia Bank Commercial Mortgage Trust, Series 2005-C20, Class A6A, VRN, 5.11%, 4/15/12(1) Wachovia Bank Commercial Mortgage Trust, Series 2005-C20, Class AMFX, VRN, 5.18%, 4/15/12(1) TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $2,033,858) COLLATERALIZED MORTGAGE OBLIGATIONS(5) — 1.6% PRIVATE SPONSOR COLLATERALIZED MORTGAGE OBLIGATIONS — 1.5% ABN Amro Mortgage Corp., Series 2003-6, Class 1A4, 5.50%, 5/25/33 Banc of America Mortgage Securities, Inc., Series 2004-7, Class 7A1, 5.00%, 8/25/19(1) Bear Stearns Adjustable Rate Mortgage Trust, Series 2006-1, Class A1, VRN, 2.52%, 4/25/12 Citigroup Mortgage Loan Trust, Inc., Series 2005-4, Class A, VRN, 5.33%, 4/25/12(1) Countrywide Home Loan Mortgage Pass-Through Trust, Series 2003-35, Class 1A3 SEQ, 5.00%, 9/25/18(1) Countrywide Home Loan Mortgage Pass-Through Trust, Series 2004-5, Class 2A4, 5.50%, 5/25/34 JP Morgan Mortgage Trust, Series 2005-A6, Class 7A1, VRN, 2.73%, 4/25/12(1) MASTR Asset Securitization Trust, Series 2003-10, Class 3A1, 5.50%, 11/25/33(1) PHHMC Mortgage Pass-Through Certificates, Series 2007-6, Class A1, VRN, 6.01%, 4/18/12 Residential Funding Mortgage Securities I, Series 2006-S10, Class 2A1 SEQ, 5.50%, 10/25/21(1) Strategic Inflation Opportunities - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares/ Principal Amount Value Wamu Mortgage Pass-Through Certificates, Series 2003-S11, Class 3A5, 5.95%, 11/25/33(1) $ $ Wells Fargo Mortgage-Backed Securities Trust, Series 2004-1, Class A10, 5.50%, 2/25/34(1) Wells Fargo Mortgage-Backed Securities Trust, Series 2005-17, Class 1A1, 5.50%, 1/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-2, Class 1A1 SEQ, 5.50%, 4/25/35 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-5, Class 1A1, 5.00%, 5/25/20 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-6, Class A1 SEQ, 5.25%, 8/25/35 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR14, Class A1, VRN, 5.35%, 4/25/12(1) Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR16, Class 1A1, VRN, 2.73%, 4/25/12(1) Wells Fargo Mortgage-Backed Securities Trust, Series 2006-10, Class A4 SEQ, 6.00%, 8/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-13, Class A5, 6.00%, 10/25/36(1) Wells Fargo Mortgage-Backed Securities Trust, Series 2006-3, Class A9 SEQ, 5.50%, 3/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-9, Class 1A15 SEQ, 6.00%, 8/25/36(1) Wells Fargo Mortgage-Backed Securities Trust, Series 2006-9, Class 1A9 SEQ, 6.00%, 8/25/36(1) Wells Fargo Mortgage-Backed Securities Trust, Series 2006-AR19, Class A1, VRN, 5.43%, 4/25/12(1) Wells Fargo Mortgage-Backed Securities Trust, Series 2007-13, Class A1, 6.00%, 9/25/37(1) Wells Fargo Mortgage-Backed Securities Trust, Series 2007-3, Class 3A1, 5.50%, 4/25/22 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-AR10, Class 1A1, VRN, 6.09%, 4/25/12 U.S. GOVERNMENT AGENCY COLLATERALIZED MORTGAGE OBLIGATION — 0.1% FHLMC, Series 2824, Class LB SEQ, 4.50%, 7/15/24 TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $1,728,477) TEMPORARY CASH INVESTMENTS - SEGREGATED FOR FORWARD CURRENCY EXCHANGE CONTRACTS — 16.0% U.S. Treasury Bills, 0.10%, 5/24/12(1)(6) Strategic Inflation Opportunities - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value SSgA U.S. Government Money Market Fund $ TOTAL TEMPORARY CASH INVESTMENTS - SEGREGATED FOR FORWARD CURRENCY EXCHANGE CONTRACTS (Cost $17,045,278) TOTAL INVESTMENT SECURITIES — 99.4% (Cost $104,709,175) OTHER ASSETS AND LIABILITIES — 0.6% TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Buy Counterparty Settlement Date Value Unrealized Gain (Loss) AUD for USD UBS AG 4/27/12 $ $ ) BRL for USD Barclays Bank plc 4/27/12 ) CAD for USD Barclays Bank plc 4/27/12 CAD for USD Deutsche Bank 4/27/12 (8 ) CHF for USD HSBC Holdings plc 4/27/12 CHF for USD UBS AG 4/27/12 CHF for USD UBS AG 4/27/12 CLP for USD Barclays Bank plc 4/27/12 CNY for USD HSBC Holdings plc 4/27/12 ) COP for USD Barclays Bank plc 4/27/12 EUR for USD Barclays Bank plc 4/27/12 EUR for USD Barclays Bank plc 4/27/12 EUR for USD Deutsche Bank 4/27/12 GBP for USD Barclays Bank plc 4/27/12 GBP for USD Deutsche Bank 4/27/12 GBP for USD HSBC Holdings plc 4/27/12 28 GBP for USD UBS AG 4/27/12 7 GBP for USD UBS AG 4/27/12 HKD for USD Westpac Group 4/27/12 ) IDR for USD UBS AG 4/27/12 ) ILS for USD UBS AG 4/27/12 INR for USD UBS AG 4/27/12 ) JPY for USD Deutsche Bank 4/27/12 JPY for USD UBS AG 4/27/12 ) JPY for USD UBS AG 4/27/12 ) JPY for USD Westpac Group 4/27/12 ) KRW for USD HSBC Holdings plc 4/27/12 ) MXN for USD Barclays Bank plc 4/27/12 MYR for USD Westpac Group 4/27/12 NOK for USD Deutsche Bank 4/27/12 NZD for USD Westpac Group 4/27/12 PHP for USD Westpac Group 4/27/12 PLN for USD Deutsche Bank 4/27/12 RUB for USD UBS AG 4/27/12 Strategic Inflation Opportunities - Schedule of Investments MARCH 31, 2012 (UNAUDITED) SEK for USD Deutsche Bank 4/27/12 SGD for USD HSBC Holdings plc 4/27/12 THB for USD Westpac Group 4/27/12 TRY for USD Deutsche Bank 4/27/12 TWD for USD HSBC Holdings plc 4/27/12 $ $ (Value on Settlement Date $31,973,769) Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) AUD for USD Deutsche Bank 4/27/12 $ $ AUD for USD UBS AG 4/27/12 AUD for USD UBS AG 4/27/12 AUD for USD Westpac Group 4/27/12 CAD for USD UBS AG 4/27/12 CAD for USD UBS AG 4/27/12 CAD for USD UBS AG 4/27/12 CAD for USD Westpac Group 4/27/12 ) CHF for USD Deutsche Bank 4/27/12 ) CHF for USD UBS AG 4/27/12 ) CHF for USD UBS AG 4/27/12 (9 ) CZK for USD Deutsche Bank 4/27/12 ) EUR for USD HSBC Holdings plc 4/27/12 ) EUR for USD UBS AG 4/27/12 ) EUR for USD UBS AG 4/27/12 ) EUR for USD Westpac Group 4/27/12 ) GBP for USD HSBC Holdings plc 4/27/12 ) HUF for USD Deutsche Bank 4/27/12 ) JPY for USD UBS AG 4/27/12 JPY for USD Westpac Group 4/27/12 MXN for USD Barclays Bank plc 4/27/12 NOK for USD Deutsche Bank 4/27/12 ) NOK for USD HSBC Holdings plc 4/27/12 ) NOK for USD UBS AG 4/27/12 NOK for USD UBS AG 4/27/12 ) NZD for USD Deutsche Bank 4/27/12 NZD for USD UBS AG 4/27/12 ) NZD for USD UBS AG 4/27/12 PEN for USD Barclays Bank plc 4/27/12 ) SEK for USD Deutsche Bank 4/27/12 ) SEK for USD UBS AG 4/27/12 ) SEK for USD UBS AG 4/27/12 ) SEK for USD UBS AG 4/27/12 ) ZAR for USD Deutsche Bank 4/30/12 ) $ $ (Value on Settlement Date $6,412,780) FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 5 U.S. Treasury 5-Year Notes June 2012 $ $ ) Strategic Inflation Opportunities - Schedule of Investments MARCH 31, 2012 (UNAUDITED) TOTAL RETURN SWAP AGREEMENTS Counterparty Notional Amount Floating Rate Referenced Index Pay/Receive Total Return of Referenced Index Fixed Rate Termination Date Value Bank of America N.A. $ U.S. CPI Urban Consumers NSA Index Receive % 1/21/16 $ Bank of America N.A. U.S. CPI Urban Consumers NSA Index Receive % 12/21/16 Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive % 8/4/13 Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive % 8/31/13 Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive % 9/6/13 Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive % 1/11/16 Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive % 5/13/16 $ Notes to Schedule of Investments ADR - American Depositary Receipt AUD - Australian Dollar BRL - Brazilian Real CAD - Canadian Dollar CHF - Swiss Franc CLP - Chilean Peso CNY - Chinese Yuan COP - Colombian Peso CPI - Consumer Price Index CZK - Czech Koruna DB - Deutsche Bank ETF - Exchange-Traded Fund EUR - Euro FHLMC - Federal Home Loan Mortgage Corporation GBP - British Pound GSCI - Goldman Sachs Commodities Index HKD - Hong Kong Dollar HUF - Hungarian Forint IDR - Indonesian Rupiah ILS - Israeli Shekel INR - Indian Rupee Strategic Inflation Opportunities - Schedule of Investments MARCH 31, 2012 (UNAUDITED) JPY - Japanese Yen KRW - Korea Won LB-UBS - Lehman Brothers, Inc. - UBS AG MASTR - Mortgage Asset Securitization Transactions, Inc. MXN - Mexican Peso MYR - Malaysian Ringgit NOK - Norwegian Krone NSA - Not Seasonally Adjusted NZD - New Zealand Dollar PEN - Peruvian Nuevo Sol PHHMC - PHH Mortgage Corporation PHP - Philippine Peso PLN - Polish Zloty RUB - Russian Rouble SEK - Swedish Krona SEQ - Sequential Payer SGD - Singapore Dollar SPDR - Standard & Poor's Depositary Receipts THB - Thai Baht TRY - Turkish Lira TWD - Taiwanese Dollar USD - United States Dollar VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. ZAR - South African Rand † Category is less than 0.05% of total net assets. Security, or a portion thereof, has been segregated for forward foreign currency exchange contracts, futures contracts and/or swap agreements. At the period end, the aggregate value of securities pledged was $39,531,000. Non-income producing. The rate indicated is the yield to maturity at purchase for non-interest bearing securities. For interest bearing securities, the stated coupon rate is shown. Security was purchased under Rule 144A or Section 4(2) of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $9,035,973, which represented 8.5% of total net assets. Final maturity date indicated, unless otherwise noted. The rate indicated is the yield to maturity at purchase. Strategic Inflation Opportunities - Schedule of Investments MARCH 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Investments in open-end management investment companies are valued at the reported net asset value per share. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Swap agreements are valued at an evaluated price as provided by independent pricing services or investment dealers. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Strategic Inflation Opportunities - Schedule of Investments MARCH 31, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities U.S. Treasury Securities — $ — Domestic Common Stocks $ — Foreign Common Stocks — Commodity ETFs — — Commercial Paper — — Corporate Bonds — — Commercial Mortgage-Backed Securities — — Collateralized Mortgage Obligations — — Temporary Cash Investments - Segregated For Forward Currency Exchange Contracts — Total Value of Investment Securities $ $ — Other Financial Instruments Forward Foreign Currency Exchange Contracts — $ — Swap Agreements — — Futures Contracts $ — — Total Unrealized Gain (Loss) on Other Financial Instruments $ $ — 3. Federal Tax Information As of March 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Utilities Fund March 31, 2012 Utilities - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 99.2% ALTERNATIVE CARRIERS — 1.8% Level 3 Communications, Inc.(1) $ Neutral Tandem, Inc.(1) tw telecom, inc.(1) COMMUNICATIONS EQUIPMENT — 0.3% QUALCOMM, Inc. ELECTRIC UTILITIES — 31.2% American Electric Power Co., Inc. Cleco Corp. Duke Energy Corp. Edison International El Paso Electric Co. Entergy Corp. Exelon Corp. FirstEnergy Corp. NextEra Energy, Inc. Pinnacle West Capital Corp. Portland General Electric Co. PPL Corp. Southern Co. UniSource Energy Corp. GAS UTILITIES — 4.1% Atmos Energy Corp. Laclede Group, Inc. (The) Questar Corp. UGI Corp. INDEPENDENT POWER PRODUCERS AND ENERGY TRADERS — 0.2% AES Corp. (The)(1) INTEGRATED TELECOMMUNICATION SERVICES — 27.7% AT&T, Inc. Atlantic Tele-Network, Inc. BCE, Inc. CenturyLink, Inc. France Telecom SA ADR HickoryTech Corp. Telefonica SA ADR Verizon Communications, Inc. Windstream Corp. Utilities - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value INTERNET SOFTWARE AND SERVICES — 2.1% j2 Global, Inc. $ MULTI-UTILITIES — 24.0% Ameren Corp. CenterPoint Energy, Inc. CMS Energy Corp. Consolidated Edison, Inc. Dominion Resources, Inc. DTE Energy Co. NorthWestern Corp. NSTAR PG&E Corp. Public Service Enterprise Group, Inc. Sempra Energy Xcel Energy, Inc. OIL AND GAS EXPLORATION AND PRODUCTION — 0.5% Energen Corp. WIRELESS TELECOMMUNICATION SERVICES — 7.3% America Movil SAB de CV Series L ADR MetroPCS Communications, Inc.(1) NII Holdings, Inc.(1) Sprint Nextel Corp.(1) Telephone & Data Systems, Inc. USA Mobility, Inc. Vodafone Group plc ADR TOTAL COMMON STOCKS (Cost $260,379,398) TEMPORARY CASH INVESTMENTS — 0.6% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 6.125%, 11/15/27, valued at $597,773), in a joint trading account at 0.01%, dated 3/30/12, due 4/2/12 (Delivery value $585,473) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $372,766), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $365,921) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.50%, 5/15/38, valued at $448,765), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $439,106) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,631,411) Utilities - Schedule of Investments MARCH 31, 2012 (UNAUDITED) TOTAL INVESTMENT SECURITIES — 99.8% (Cost $262,010,809) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. Utilities - Schedule of Investments MARCH 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Utilities - Schedule of Investments MARCH 31, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks — — Temporary Cash Investments $ — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of March 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century Quantitative Equity Funds, Inc. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: May 29, 2012 By: /s/ C. Jean Wade Name: C. Jean Wade Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: May 29, 2012
